Exhibit 10.1

EXECUTION VERSION

 

 

Published CUSIP Number: 04269GAA0

U. S. Revolving Credit Facility CUSIP Number: 04269GAE2

Multicurrency Revolving Credit Facility CUSIP Number: 04269GAB8

Term A Facility CUSIP Number: 04269GAC6

Term B Facility CUSIP Number: 04269GAD4

CREDIT AGREEMENT

Dated as of March 27, 2013

among

ARRIS ENTERPRISES I, INC.,

(to be renamed ARRIS GROUP, INC.)

ARRIS GROUP, INC.,

(to be renamed ARRIS ENTERPRISES, INC.)

ARRIS ENTERPRISES II, INC.

(to be merged with and into ARRIS GROUP, INC. (to be renamed ARRIS ENTERPRISES,
INC.))

and CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

The Other Lenders Party Hereto,

ROYAL BANK OF CANADA,

as Syndication Agent

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, N.A.,

SUNTRUST BANK,

HSBC BANK USA, N.A.,

REGIONS BANK,

RBS CITIZENS, N.A.,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Co-Documentation Agents

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

FIFTH THIRD BANK,

J.P. MORGAN SECURITIES LLC,

PNC CAPITAL MARKETS LLC,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    1.01    

Defined Terms

     1    1.02  

Other Interpretive Provisions

     42    1.03  

Accounting Terms

     43    1.04  

Rounding

     43    1.05  

Times of Day

     44    1.06  

Letter of Credit Amounts

     44    1.07  

Exchange Rates; Currency Equivalents

     44    1.08  

Additional Alternative Currencies

     44    1.09  

Change of Currency

     45    1.10  

Pro Forma Calculations

     46    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS    2.01    

The Loans

     47    2.02  

Borrowings, Conversions and Continuations of Loans

     48    2.03  

Letters of Credit

     50    2.04  

Swing Line Loans

     58    2.05  

Prepayments

     61    2.06  

Termination or Reduction of Commitments

     64    2.07  

Repayment of Loans

     65    2.08  

Interest

     67    2.09  

Fees

     68    2.10  

Computation of Interest and Fees

     69    2.11  

Evidence of Debt

     69    2.12  

Payments Generally; Administrative Agent’s Clawback

     70    2.13  

Sharing of Payments by Lenders

     71    2.14  

Amend and Extend Transactions

     72    2.15  

Increase in Commitments

     73    2.16  

Cash Collateral

     76    2.17  

Defaulting Lenders

     77    2.18  

Designated Borrowers

     80    2.19  

Credit Agreement Refinancing Facilities

     81    ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY    3.01    

Taxes

     83    3.02  

Illegality

     87    3.03  

Inability to Determine Rates

     87    3.04  

Increased Costs; Reserves of Eurocurrency Rate Loan

     88    3.05  

Compensation for Losses

     89    3.06  

Mitigation Obligations; Replacement of Lenders

     90    3.07  

Survival

     90   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    4.01    

Conditions to the Effective Date

     90    4.02  

Conditions to the Initial Borrowing Date

     91    4.03  

Conditions to All Credit Extensions after the Initial Borrowing Date

     94    ARTICLE V    REPRESENTATIONS AND WARRANTIES    5.01    

Existence, Qualification and Power

     95    5.02  

Authorization; No Contravention

     95    5.03  

Governmental Authorization; Other Consents

     96    5.04  

Binding Effect

     96    5.05  

Financial Statements; No Material Adverse Effect

     96    5.06  

Litigation

     97    5.07  

No Default

     97    5.08  

Ownership of Property; Liens; Investments; Security Interests

     97    5.09  

Environmental Compliance

     98    5.10  

Insurance

     99    5.11  

Taxes

     99    5.12  

ERISA Compliance

     99    5.13  

Subsidiaries; Equity Interests; Loan Parties

     100    5.14  

Margin Regulations; Investment Company Act

     101    5.15  

Disclosure

     101    5.16  

Compliance with Laws

     101    5.17  

Intellectual Property; Licenses, Etc.

     101    5.18  

Solvency

     102    5.19  

Casualty, Etc.

     102    5.20  

Labor Matters

     102    5.21  

OFAC

     102    5.22  

Use of Proceeds

     102    5.23  

Representations as to Foreign Obligors

     102    ARTICLE VI    AFFIRMATIVE COVENANTS    6.01    

Financial Statements

     103    6.02  

Certificates; Other Information

     105    6.03  

Notices

     106    6.04  

Payment of Obligations

     107    6.05  

Preservation of Existence, Etc.

     107    6.06  

Maintenance of Properties

     107    6.07  

Maintenance of Insurance

     108    6.08  

Compliance with Laws

     108    6.09  

Books and Records

     108    6.10  

Inspection Rights

     108    6.11  

Use of Proceeds

     108    6.12  

Covenant to Guarantee Obligations and Give Security

     108    6.13  

Compliance with Environmental Laws

     111    6.14  

Further Assurances

     111   

 

-ii-



--------------------------------------------------------------------------------

6.15  

Information Regarding Collateral

     111    6.16  

Minimum Unrestricted Cash

     111    6.17  

Maintenance of Ratings

     111    6.18  

Post-Closing Obligations

     111    ARTICLE VII    NEGATIVE COVENANTS    7.01    

Liens

     112    7.02  

Indebtedness

     115    7.03  

Investments

     117    7.04  

Fundamental Changes

     118    7.05  

Dispositions

     119    7.06  

Restricted Payments

     120    7.07  

Change in Nature of Business

     122    7.08  

Transactions with Affiliates

     122    7.09  

Burdensome Agreements

     122    7.10  

Use of Proceeds

     122    7.11  

Financial Covenants

     123    7.12  

Amendments of Organization Documents

     123    7.13  

Accounting Changes

     123    7.14  

Prepayments, Etc. of Material Junior Debt

     123    7.15  

Amendment, Etc. of Related Documents and Material Junior Debt

     124    7.16  

Sanctions

     124    7.17  

Pre Initial Borrowing Date Covenants

     124    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES    8.01    

Events of Default

     124    8.02  

Remedies upon Event of Default

     126    8.03  

Application of Funds

     127    8.04  

Collection Allocation Mechanism

     128    ARTICLE IX    ADMINISTRATIVE AGENT    9.01    

Appointment and Authority

     130    9.02  

Rights as a Lender

     130    9.03  

Exculpatory Provisions

     131    9.04  

Reliance by Administrative Agent

     131    9.05  

Delegation of Duties

     132    9.06  

Resignation of Administrative Agent

     132    9.07  

Non-Reliance on Administrative Agent and Other Lenders

     133    9.08  

No Other Duties, Etc.

     134    9.09  

Administrative Agent May File Proofs of Claim

     134    9.10  

Collateral and Guarantee Matters

     134    9.11  

Secured Cash Management Agreements and Secured Hedge Agreements

     135   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X    MISCELLANEOUS    10.01  

Amendments, Etc.

     135    10.02  

Notices; Effectiveness; Electronic Communications

     138    10.03  

No Waiver; Cumulative Remedies; Enforcement

     139    10.04  

Expenses; Indemnity; Damage Waiver

     141    10.05  

Payments Set Aside

     143    10.06  

Successors and Assigns

     143    10.07  

Treatment of Certain Information; Confidentiality

     148    10.08  

Right of Setoff

     149    10.09  

Interest Rate Limitation

     149    10.10  

Counterparts; Integration; Effectiveness

     150    10.11  

Survival of Representations and Warranties

     150    10.12  

Severability

     150    10.13  

Replacement of Lenders

     150    10.14  

Governing Law; Jurisdiction; Etc.

     151    10.15  

WAIVER OF JURY TRIAL

     152    10.16  

No Advisory or Fiduciary Responsibility

     152    10.17  

Electronic Execution of Assignments and Certain Other Documents

     153    10.18  

USA PATRIOT Act

     153    10.19  

Judgment Currency

     153    10.20  

California Judicial Reference Provision

     153   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

   Existing Letters of Credit

1.01(b)

   Mandatory Cost Formulae

2.01

   Commitments and Applicable Percentages

5.03

   Certain Authorizations

5.05(b)

   Supplement to Interim Financial Statements

5.08(b)

   Existing Liens

5.12(d)

   Pension Plans

5.13

   Subsidiaries and Other Equity Investments; Loan Parties

6.12

   Guarantors

6.18(a)

   Mortgaged Properties

7.02

   Existing Indebtedness

7.03

   Existing Investments

7.05

   Certain Dispositions

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1    

   Term Note

C-2

   U.S. Revolving Credit Note

C-3

   Multicurrency Revolving Credit Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Administrative Questionnaire

F

   Letter of Credit Reports

G

   Guarantee and Collateral Agreement

H

   Mortgage

I

   Perfection Certificate

J-1

   Certain Opinion Matters

J-2

   Delaware Opinion Matters

K-1

   Designated Borrower Request and Assumption Agreement

K-2

   Designated Borrower Notice

L-1

   United States Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

L-2

   United States Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

L-3

   United States Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

L-4

   United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

M

   Solvency Certificate

N

   Auction Procedures

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 27, 2013, among
ARRIS ENTERPRISES I, INC., a Delaware corporation (to be renamed ARRIS GROUP,
INC. in connection with the Acquisition (as defined below)) (the “Company”),
ARRIS GROUP, INC., a Delaware corporation (to be renamed Arris Enterprises, Inc.
as permitted hereunder in connection with the Acquisition) (“ArrisOpco”), ARRIS
ENTERPRISES II, INC., a Delaware corporation (“Merger Sub”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.18 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, ROYAL BANK OF CANADA, as
Syndication Agent, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A., PNC BANK, N.A., SUNTRUST BANK, HSBC BANK USA, N.A.,
REGIONS BANK, RBS CITIZENS, N.A. and SUMITOMO MITSUI BANKING CORPORATION, as
Co-Documentation Agents.

PRELIMINARY STATEMENTS:

The Company has agreed to acquire General Instrument Corporation, a Delaware
corporation (the “Target”) which owns the home business (the “Acquired
Business”) of Motorola Mobility LLC, a Delaware limited liability company
(“Motorola Mobility”).

Pursuant to the Acquisition Agreement dated as of December 19, 2012 (including
the exhibits and schedules thereto, the “Acquisition Agreement”) among
ArrisOpco, the Company, Merger Sub, General Instrument Holdings, Inc. (the
“Seller”) and the Target, the Company will acquire (the “Acquisition”) all of
the capital stock of the Target.

The Company has requested that (a) concurrently with the consummation of the
Acquisition, the Lenders lend to the Company $1,925,000,000, the proceeds of
which, together with cash on hand of the Company, will be used to pay to the
Seller the cash consideration for the Acquisition and to pay transaction fees
and expenses and (b) from time to time, the Lenders make revolving credit loans
to the Borrowers and the L/C Issuers issue letters of credit for the account of
the Borrowers.

In furtherance of the foregoing, the Borrowers have requested that the Lenders
provide a term A loan facility, a term B loan facility, a Dollar revolving
credit facility and a multicurrency revolving credit facility, and the Lenders
have indicated their willingness to lend and the L/C Issuers have indicated
their willingness to issue letters of credit, in each case, on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Business” has the meaning specified in the Preliminary Statements.

“Acquisition” has the meaning specified in the Preliminary Statements.



--------------------------------------------------------------------------------

“Acquisition Agreement” has the meaning specified in the Preliminary Statements.

“Acquisition Agreement Representations” means the representations and warranties
made by or with respect to the Target and its Subsidiaries and their business in
the Acquisition Agreement that are material to the interests of the Lenders, but
only to the extent that the Company or its Subsidiaries have the right to
terminate their obligations under the Acquisition Agreement, or decline to
consummate the Acquisition, as a result of a breach of such representations and
warranties.

“Acquisition Consideration” means, with respect to any Specified Acquisition,
the aggregate cash and non-cash consideration for such Specified Acquisition.
The “Acquisition Consideration” for any Specified Acquisition expressly includes
Indebtedness assumed in such Specified Acquisition and the good faith estimate
by the Company of the maximum amount of any deferred purchase price obligations
(including earn-out payments) incurred in connection with such Specified
Acquisition. The “Acquisition Consideration” for any Specified Acquisition
expressly excludes (a) Equity Interests of the Company issued to the seller as
consideration for such Specified Acquisition and (b) the Net Cash Proceeds of
the sale or issuance of Equity Interests by the Company to the extent such
Specified Acquisition is made within ninety days of the receipt of such Net Cash
Proceeds by the Company.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent in consultation with the
Company, be in the form of an amendment and restatement of this Agreement)
providing for any Extended Term Loans and/or Extended Revolving Credit
Commitments pursuant to Section 2.14 or Refinancing Term Loans and/or
Replacement Revolving Credit Commitments pursuant to Section 2.19, which shall
be consistent with the applicable provisions of this Agreement and otherwise
satisfactory to the parties thereto. Each Additional Credit Extension Amendment
shall be executed by the Administrative Agent, the L/C Issuers and/or the Swing
Line Lender (to the extent Section 10.01 would require the consent of the L/C
Issuers and/or the Swing Line Lender, respectively, for the amendments effected
in such Additional Credit Extension Amendment), the Loan Parties and the other
parties specified in the applicable Section of this Agreement (but not any other
Lender). Any Additional Credit Extension Amendment may include conditions for
delivery of opinions of counsel and other documentation consistent with the
conditions in Section 4.01, 4.02 or 4.03 to the extent reasonably requested by
the Administrative Agent or the other parties to such Additional Credit
Extension Amendment.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

 

-2-



--------------------------------------------------------------------------------

“Aggregate Incremental Amount” means, at any time, the sum of the aggregate
principal amount of (a) Incremental Loans incurred at or prior to such time
(assuming all Incremental Commitments established at or prior to such time are
fully drawn) and (b) Permitted Incremental Equivalent Debt incurred at or prior
to such time.

“Agreement” means this Credit Agreement.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Company taking into account the interest rate, margin,
original issue discount, upfront fees and “eurodollar rate floors” or “base rate
floors”; provided that (i) original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity of such
Indebtedness, (ii) customary arrangement, structuring, underwriting, amendment
or commitment fees paid solely to the applicable arrangers or agents with
respect to such Indebtedness shall be excluded and (iii) for the purpose of
Section 2.15, if the “eurodollar rate floor” or “base rate floor” for the
Incremental Term Loans exceeds 75 basis points or 175 basis points,
respectively, such excess shall be equated to an increase in the Applicable Rate
for the purpose of this definition.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to $35,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Applicable Fee Rate” means, at any time, in respect of each of the Revolving
Credit Facilities (a) from the Initial Borrowing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the first full fiscal quarter following the Initial
Borrowing Date (but no earlier than the fiscal quarter ending September 30,
2013), 0.50% per annum and (b) thereafter, the applicable percentage per annum
set forth below determined by reference to the Consolidated Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Fee Rate

Pricing

Level

  

Consolidated

Net Leverage Ratio

  

Commitment

Fee

1

   >4.00:1    0.50%

2

   >3.25:1 but £ 4.00:1    0.50%

3

   >2.50:1 but £ 3.25:1    0.40%

4

   £2.50:1    0.35%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Level 1 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

 

-3-



--------------------------------------------------------------------------------

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Effective Date, such Term A Lender’s Term A Commitment at such time, subject
to adjustment as provided in Section 2.17, and (ii) thereafter, the principal
amount of such Term A Lender’s Term A Loans at such time, (b) in respect of the
Term B Facility, with respect to any Term B Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term B Facility represented by
(i) on or prior to the Effective Date, such Term B Lender’s Term B Commitment at
such time, subject to adjustment as provided in Section 2.17, and
(ii) thereafter, the principal amount of such Term B Lenders Term B Loans at
such time and (c) in respect of any Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of such Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment with respect to such
Revolving Credit Facility at such time, subject to adjustment as provided in
Section 2.17. If the commitment of each Revolving Credit Lender under a
Revolving Credit Facility to make Revolving Credit Loans and the obligation of
the L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments under a Revolving Credit
Facility have expired, then the Applicable Percentage of each Revolving Credit
Lender in respect of such Revolving Credit Facility shall be determined based on
the Applicable Percentage of such Revolving Credit Lender in respect of such
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of the Term A Facility and any Revolving
Credit Facility, (i) from the Initial Borrowing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the first full fiscal quarter following the Initial
Borrowing Date (but no earlier than the fiscal quarter ending September 30,
2013), 1.25% per annum for Base Rate Loans and 2.25% per annum for Eurocurrency
Rate Loans and Letter of Credit Fees and (ii) thereafter, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing
Level

  

Consolidated

Net Leverage Ratio

  

Eurocurrency Rate

(Letters of Credit)

   Base Rate

1

   >4.00:1    2.50%    1.50%

2

   >3.25:1 but £ 4.00:1    2.25%    1.25%

3

   >2.50:1 but £ 3.25:1    2.00%    1.00%

4

   £2.50:1    1.75%    0.75%

and (b) in respect of the Term B Facility, (i) from the Initial Borrowing Date
to the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the first full fiscal quarter following the
Initial Borrowing Date (but no earlier than the fiscal quarter ending
September 30, 2013), 1.75% per annum for Base Rate Loans and 2.75% per annum for
Eurocurrency Rate Loans and (ii) thereafter, the applicable percentage per annum
set forth below determined by reference to the Consolidated Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing
Level

  

Consolidated

Net Leverage Ratio

  

Eurocurrency Rate

   Base Rate

1

   >2.50:1    2.75%    1.75%

2

   £2.50:1    2.50%    1.50%

 

-4-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level 1 shall apply in respect of the
Term A Facility, the Term B Facility and each Revolving Credit Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the applicable Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility, the U.S. Revolving Credit Facility or the
Multicurrency Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan, a Term B Loan, a U.S. Revolving
Credit Loan or a Multicurrency Revolving Credit Loan, respectively, at such
time, (b) with respect to the Letter of Credit Sublimit, (i) each L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Multicurrency Revolving Credit Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Multicurrency Revolving Credit
Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC
Capital Markets, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Fifth Third Bank, J.P.
Morgan Securities LLC, PNC Capital Markets LLC and Suntrust Robinson Humphrey,
Inc., each in its capacity as joint lead arranger and joint book manager.

“ArrisOpco” has the meaning specified in the introductory paragraph hereto

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of

 

-5-



--------------------------------------------------------------------------------

such date in accordance with GAAP, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (c) all Synthetic Debt of such Person.

“Auction” has the meaning specified in Section 10.06(b)(v).

“Audited Financial Statements” means (a) if the Initial Borrowing Date occurs
before March 31, 2013 and the financial statements referred to in clause (b) are
not available, (i) the audited consolidated balance sheet of ArrisOpco and its
Subsidiaries for the fiscal year ended December 31, 2011, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such fiscal year of ArrisOpco and its Subsidiaries, including the notes thereto,
and (ii) the audited combined balance sheet of the Acquired Business for the
fiscal year ended December 31, 2011, and the related combined statements of
operations, business equity and cash flows for such fiscal year of the Acquired
Business, including the notes thereto or (b) otherwise, (i) the audited
consolidated balance sheet of ArrisOpco and its Subsidiaries for the fiscal year
ended December 31, 2012, and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year of ArrisOpco and its
Subsidiaries, including the notes thereto, and (ii) the audited combined balance
sheet of the Acquired Business for the fiscal year ended December 31, 2012, and
the related combined statements of operations, business equity and cash flows
for such fiscal year of the Acquired Business, including the notes thereto.

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to Excess Cash Flow for each year, commencing with the fiscal year
ending December 31, 2013 and ending thereafter with the fiscal year of the
Company most recently ended prior to such date for which financial statements
and a Compliance Certificate have been delivered pursuant to Section 6.01(a) and
Section 6.02(b) to the extent Not Otherwise Applied.

“Availability Period” means, in respect of each Revolving Credit Facility, the
period from and including the Initial Borrowing Date to the earliest of (i) the
Maturity Date for such Revolving Credit Facility, (ii) the date of termination
of the Revolving Credit Commitments under such Revolving Credit Facility
pursuant to Section 2.06, (iii) in the case of the Multicurrency Revolving
Credit Facility the date of termination of the commitment of each Multicurrency
Revolving Credit Lender to make Multicurrency Revolving Credit Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02, and (iv) in the case of the U.S. Revolving Credit Facility, the
date of termination of the commitment of each U.S. Revolving Credit Lender to
make U.S. Revolving Credit Loans pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. Notwithstanding the
foregoing, the Base Rate with respect to the Term B Facility shall not be less
than 1.75%.

 

-6-



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term B Loan
that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“CAM Exchange” means the exchange of the Revolving Credit Lenders’ interests as
provided in Section 8.04.

“CAM Exchange Date” means the date on which (a) any event referred to in
Section 8.01(f) or (g) shall occur in respect of any Borrower or (b) an
acceleration of the maturity of the Loans pursuant to Section 8.02 shall occur.

“CAM Percentage” means, as to each Revolving Credit Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Equivalent of the sum of (i) the Specified Obligations owed to such Revolving
Credit Lender and (ii) such Revolving Credit Lender’s participations in undrawn
amounts of Letters of Credit and in Swingline Loans, in each case immediately
prior to the CAM Exchange Date, and (b) the denominator shall be the aggregate
Dollar Equivalent of the sum of (i) the Specified Obligations owed to all the
Revolving Credit Lenders and (ii) the aggregate undrawn amount of all
outstanding Letters of Credit and of all outstanding Swingline Loans, in each
case immediately prior to the CAM Exchange Date.

 

-7-



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the L/C Issuer or
Swing Line Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the L/C Issuers or the Swing Line Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company of any of its Subsidiaries:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

-8-



--------------------------------------------------------------------------------

(d) Investments, classified in accordance with GAAP as current assets of the
Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing card, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of

 

-9-



--------------------------------------------------------------------------------

individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors);

(c) the Company shall cease, directly or indirectly, to own and control
beneficially all of the Equity Interests in the Designated Borrowers; or

(d) a “change of control” or any comparable term under, and as defined in the
Convertible Notes (other than solely as a result of the transactions required by
the Acquisition Agreement), any other Material Junior Debt or any agreement
governing any of the foregoing shall have occurred.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages, each of the mortgages, collateral assignments,
supplements to the Guarantee and Collateral Agreement, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term A Commitment, a Term B Commitment, a Multicurrency
Revolving Credit Commitment or a U.S. Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the Preliminary Statements.

“Company Material Adverse Effect” means any event, change, circumstance or
effect that individually or in the aggregate has had or would reasonably be
expected to have a material adverse effect on the business, assets, operations,
results of operations or financial condition of the Business, taken as a

 

-10-



--------------------------------------------------------------------------------

whole, but in each case shall not include the effect of events, changes,
circumstances and effects relating to (a) the industries and markets in which
the Business operates, (b) macroeconomic factors, exchange rates, interest rates
or general financial, credit, debt or capital market conditions (including
changes in interest or exchange rates), (c) earthquakes, floods, hurricanes,
tornadoes, natural disasters or other acts of nature, (d) global, national or
regional political conditions, including hostilities, acts of war, sabotage or
terrorism or military actions or any escalation, worsening or diminution of any
such hostilities, acts of war, sabotage or terrorism or military actions,
(e) changes in Law, U.S. GAAP or official interpretations of the foregoing,
(f) compliance with the Acquisition Agreement or the Ancillary Agreements or any
action taken or omitted to be taken by Seller, the Company or any of their
respective Subsidiaries at the written request of, or with the prior written
consent of, Purchaser and the Lead Arrangers that none of Seller, the Company or
their respective Subsidiaries is obligated to take, or omit from taking,
pursuant to the Acquisition Agreement or the Ancillary Agreements, (g) the
transactions contemplated by the Acquisition Agreement or any announcement or
pendency of the Acquisition Agreement or any Ancillary Agreements or the
identity of Purchaser or any of its Affiliates (including, for the avoidance of
doubt, any reaction to such announcement or pendency from employees, suppliers,
customers, distributors or other Persons with business relationships with the
Company or any of the Company’s Subsidiaries) (it being understood that solely
with respect to the representations and warranties set forth in clause (D) of
Section 4.03 of the Acquisition Agreement, the exception set forth in this
clause (g) shall not apply), (h) any failure by the Business, the Company or any
of the Company’s Subsidiaries to meet projections, budgets, forecasts or
estimates (it being understood that this clause (h) shall not prevent any event,
change, circumstance or effect that may have contributed to such failure from
independently constituting or contributing to a breach of a representation or
warranty), (i) any breach by Purchaser of the Acquisition Agreement, (j) any
information in the Seller Disclosure Schedule that is reasonably apparent on its
face to be applicable to the representations and warranties of the Company set
forth in Section 4.08(b) of the Acquisition Agreement or (k) the Retained
Liabilities, the Specified Retained Litigation or the Excluded Assets; except,
in the case of the foregoing clauses (a)-(e), to the extent such event, change,
circumstance or effect disproportionately impacts the Business (taken as a
whole) relative to other businesses in the markets or industries in which the
Company or any Company Subsidiary operates (with each capitalized term used in
this paragraph having the meaning assigned to it in the Acquisition Agreement
where appropriate).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period for the Company and its
Subsidiaries, the sum of (a) Consolidated Net Income for such period, plus
(b) without duplication and (except for items added back pursuant to clause
(b)(viii) below) to the extent deducted in determining such Consolidated Net
Income for such period, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization (including amortization of
deferred financing fees) for such period, (iv) costs, fees, expenses or premiums
paid during such period in connection with (A) the Transaction, (B) any
Incremental Term Loans or Permitted Refinancing thereof and (C) amendments,
waivers or modifications of the Loan Documents, any Incremental Term Loans or
Permitted Refinancing of any of the foregoing, (v) unusual or non-recurring
charges for such period, including restructuring charges or reserves,
integration costs or reserves, severance, relocation costs and one-time
compensation charges (including without limitation retention bonuses) and other
costs relating to the closure of facilities or impairment of facilities,
provided that the aggregate amount added back pursuant to this clause (v) shall
not exceed (A) for any Measurement Period ending on or before December 31, 2013,
15% of Consolidated EBITDA, (B) for any Measurement Period ending thereafter and
on or before December 31, 2014, 12.5% of Consolidated EBITDA, (C) for any
Measurement Period ending thereafter and on or before December 31, 2015, 10% of
Consolidated EBITDA and (D) for any Measurement Period ending thereafter, 5% of
Consolidated EBITDA (calculated, in each case, prior to giving effect to any
adjustment pursuant to this clause (v)),

 

-11-



--------------------------------------------------------------------------------

(vi) costs, fees and expenses incurred during such period in connection with
Permitted Acquisitions (whether or not consummated), other Investments
consisting of acquisitions of assets or equity constituting a business unit,
line of business, division or entity (whether or not consummated) and permitted
Dispositions (whether or not consummated), other than Dispositions effected in
the ordinary course of business, (vii) non-cash charges (other than (x) the
write-down of current assets, (y) accrual of liabilities in the ordinary course
of business and (z) any non-cash charge representing an accrual or reserve for
cash expenses in a future period) for such period, including non-cash charges
related to pension terminations and the effects of the application of purchase
accounting principles, (viii) reserves for legal settlements made during such
period in an amount not to exceed $25,000,000 for such period and (ix) cost
savings, operating expense reductions, operating improvements and synergies for
such period determined in accordance with Section 1.10(c) and 1.10(e); provided
that the aggregate amount of such items added back pursuant to this clause
(ix) for any period shall not exceed (A) for any Measurement Period ending on or
before December 31, 2013, 15% of Consolidated EBITDA, (B) for any Measurement
Period ending thereafter and on or before December 31, 2014, 12.5% of
Consolidated EBITDA, (C) for any Measurement Period ending thereafter and on or
before December 31, 2015, 10% of Consolidated EBITDA and (D) for any Measurement
Period ending thereafter, 5% of Consolidated EBITDA (calculated, in each case,
prior to giving effect to any adjustment pursuant to this clause (ix)), minus
(c) without duplication, (i) all cash payments made during such period on
account of non-cash charges added back pursuant to clause (b)(vii) above in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any unusual or non-recurring gains and all non-cash items of income
for such period; all determined on a consolidated basis in accordance with GAAP.

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarter ended
(i) June 30, 2012 shall be deemed to be $154,184,179, (ii) September 30, 2012
shall be deemed to be $125,447,696 and (iii) December 31, 2012 shall be deemed
to be $152,963,454, in each case, as the same may be adjusted in accordance with
Section 1.10. In addition, for any later fiscal quarter ending on or prior to
the Initial Borrowing Date, Consolidated EBITDA shall be calculated on a
combined basis for the Company and its Subsidiaries and Acquired Business in a
manner consistent with the calculation of Consolidated EBITDA for the fiscal
quarters described in the preceding sentence, as reasonably determined by the
Company and the Administrative Agent.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby letters of credit but
excluding trade or commercial letters of credit which are fully repaid within 10
days of being drawn upon), bankers’ acceptances, bank guaranties, surety bonds
and similar instruments, (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) all Attributable Indebtedness and (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum
(without duplication) of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case paid in cash and to the extent treated as interest in
accordance with GAAP, (b) all interest paid in cash with respect to discontinued
operations and (c) the cash portion of rent expense under Capitalized Leases
that is treated as interest in accordance with GAAP, in each case, of or by the
Company and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period; provided that: (a) for purposes of determining
Consolidated Interest Charges for

 

-12-



--------------------------------------------------------------------------------

the fiscal quarter ended June 30, 2013, such amount for the Measurement Period
then ended shall equal such item for the fiscal quarter then ended multiplied by
four, (b) for purposes of determining Consolidated Interest Charges for the
fiscal quarter ended September 30, 2013, such amount for the Measurement Period
than ended shall equal such item for the two fiscal quarters then ended
multiplied by two and (c) for purposes of determining Consolidated Interest
Charges for the fiscal quarter ended December 31, 2013, such amount for the
Measurement Period then ended shall equal such item for the three fiscal
quarters then ended multiplied by 4/3.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Company and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Company’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Company’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Company or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Company as described in clause (b) of this proviso).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less Unrestricted
Cash in an amount not to exceed the greater of (i) until the repayment in full
of the Convertible Notes, the outstanding principal amount of the Convertible
Notes and (ii) $150,000,000 (or $175,000,000 for the remainder of the fiscal
quarter in which the Convertible Notes are repaid in full) to (b) Consolidated
EBITDA of the Company and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Total Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis, as shown on the Company’s financial
statements prepared in accordance with GAAP.

“Consolidated Total Tangible Assets” means Consolidated Total Assets less
intangible assets of the Company and its Subsidiaries on a consolidated basis as
determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-13-



--------------------------------------------------------------------------------

“Convertible Notes” means the 2% convertible senior notes due 2026 issued by the
Company pursuant to the Indenture dated as of November 13, 2006 between the
Company, as issuer, and the Bank of New York Trust Company, N.A., as trustee.

“Credit Agreement Refinancing Facilities” means (a) with respect to any tranche
of Revolving Credit Commitments or Revolving Credit Loans, Replacement Revolving
Commitments or Replacement Revolving Loans and (b) with respect to any tranche
of Term Loans, Refinancing Term Loans.

“Credit Agreement Refinancing Facility Lenders” means a Lender with a
Replacement Revolving Credit Commitment or outstanding Refinancing Term Loans.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company) ), or (d) has,
or has a direct or indirect parent company that has, after the date hereof,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other

 

-14-



--------------------------------------------------------------------------------

state or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Sublimit” means an amount equal to (i) in the case of
Foreign Subsidiaries, $35,000,000 and (b) in the case of Domestic Subsidiaries,
the aggregate amount of the Revolving Credit Facilities. The Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Designated Borrower Notice” has the meaning specified in Section 2.18(b).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.18(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for purposes hereof, any sale, transfer or
other disposition, in a single or related series of transactions, of property
having an aggregate fair value of $5,000,000 or less per transaction or series
of transactions.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized in or under the
laws of the United States, any state thereof or the District of Columbia.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied.

 

-15-



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or the receipt by the Company or any ERISA
Affiliate of notification that a Multiemployer Plan is in reorganization or the
imposition of additional liability with respect to a Multiemployer Plan upon the
Company or any ERISA Affiliate under Section 305 of ERISA; (d) the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan; (f) a Pension Plan’s
actuary or legal counsel advises the Company or any ERISA Affiliate that an
event has occurred or

 

-16-



--------------------------------------------------------------------------------

condition exists which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment by the PBGC of a trustee to administer, any
Pension Plan; (g) the determination by the Company or any ERISA Affiliate that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate with respect to
any employee pension benefit plan within the meaning of Section 3(2) of ERISA
(other than a multiemployer plan described in Section 3(37) of
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA and to which
the Company or any ERISA Affiliate has any actual or contingent liability; or
(i) a failure by the Company or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or the failure by the Company or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (x) the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (y) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period; provided, however, that
for purposes of the Term B Facility only, the Eurocurrency Rate shall never be
lower than 0.75%; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurocurrency Rate Loan” means a Revolving Credit Loan, a Term A Loan or a Term
B Loan that bears interest at a rate based on clause (a) of the definition of
“Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

 

-17-



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any fiscal year of the Company, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year, and (ii) to the extent received in cash and deducted from the calculation
of Consolidated EBITDA for such fiscal year, all gains or other amounts
identified in clause (c)(ii) of the definition thereof for such fiscal year less
(b) the sum, without duplication, of (i) the amount of any taxes payable in cash
by the Company and its Subsidiaries with respect to such fiscal year,
(ii) Consolidated Interest Charges for such fiscal year paid in cash,
(iii) Capital Expenditures made in cash during such fiscal year, except to the
extent financed with the proceeds of Indebtedness (other than Revolving Credit
Loans to the extent such Revolving Credit Loans are repaid during such fiscal
year), equity issuances, casualty proceeds, condemnation proceeds or other
proceeds that would not be included in Consolidated EBITDA, (iv) cash
consideration in an aggregate amount not to exceed $100,000,000 paid during such
period to make (and (x) transaction expenses incurred in connection with and
(y) amounts paid in cash in respect of earn-out arrangements in connection with)
any Permitted Acquisitions and Investments in joint ventures, except to the
extent financed with the proceeds of Indebtedness (other than Revolving Credit
Loans to the extent such Revolving Credit Loans are repaid during such fiscal
year), equity issuances, casualty proceeds, condemnation proceeds or other
proceeds that would not be included in Consolidated EBITDA, (v) permanent
repayments of Indebtedness (other than (x) prepayments of Loans under
Section 2.05(a) or Section 2.05(b) and (y) prepayment of any Material Junior
Debt) made in cash by the Company or any of its Subsidiaries during such fiscal
year, but only to the extent that the Indebtedness so prepaid by its terms
cannot be reborrowed or redrawn and such prepayments do not occur in connection
with a refinancing of all or any portion of such Indebtedness and (vi) the sum
of, in each case, to the extent paid in cash and added back in the calculation
of Consolidated EBITDA for such fiscal year, all fees, costs, expenses, charges,
proceeds or other amounts identified in clauses (b)(iv), (v), (vi) and (viii) of
the definition thereof.

“Excluded Property” means (i) interests in real property leased, subleased or
licensed to any of the Loan Parties, (ii) real property owned by the Loan
Parties having a fair market value estimated in good faith by the Company of
less than $7,500,000, (iii) interests in partnerships, joint ventures and non
wholly-owned Subsidiaries which cannot be pledged without the consent of one or
more third parties pursuant to the applicable partnership, joint venture or
shareholders’ agreement (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable Laws), (iv) any property and assets
the pledge of which would require consent, approval, license or authorization of
a Governmental Authority (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable Laws), (v) Equity Interests in captive
insurance subsidiaries, not-for profit subsidiaries, and special purpose
entities used for securitization facilities (in each case to the extent a pledge
of such Equity Interests is prohibited by law or, in the case of securitization
facilities, would adversely affect the accounting treatment of the applicable
securitization), (vi) any “intent-to-use” trademark applications prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (vii) property owned by any Excluded Subsidiary, (viii) any
property with respect to which the Administrative Agent determines that the cost
or burden of subjecting such property to a Lien under the Security Documents is
disproportionate to the value of the collateral security afforded thereby,
(ix) thirty-five percent (35%) of the total outstanding voting capital stock of
each new and existing CFC, in each case that is owned by the Company or a
Domestic Subsidiary; (x) one hundred percent (100%) of the capital stock of any
Subsidiary held by a CFC; and (xi) any assets of a CFC.

“Excluded Subsidiary” means (i) any CFC, (ii) any Subsidiary of a CFC, (iii) any
Subsidiary which is not a wholly-owned Subsidiary of the Company and (iv) any
Immaterial Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of

 

-18-



--------------------------------------------------------------------------------

Section 1a(47) of the Commodity Exchange Act (any such obligation, a “Swap
Obligation”), if, and to the extent that, all or a portion of the guarantee of
such Guarantor pursuant to the Guarantee, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee pursuant to
the Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Letters of Credit” means the letters of credit issued for the account
of the Company specified in Schedule 1.01(a).

“Extended Revolving Commitment” means any tranche of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to
Section 2.14.

“Extended Revolving Loans” means any tranche of Revolving Credit Loans made
pursuant to the Extended Revolving Commitments.

“Extended Term Loans” means any tranche of Term Loans the maturity of which
shall have been extended pursuant to Section 2.14.

“Extension” has the meaning specified in Section 2.14.

“Extension Offer” has the meaning specified in Section 2.14.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from the proceeds of insurance (excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), and condemnation awards (and payments in lieu thereof);
provided, however, that if no Default or Event of Default exists, an
Extraordinary Receipt shall not include cash receipts received from proceeds of
insurance or condemnation awards (or payments in lieu thereof) to the extent
that such proceeds, awards or payments are received by any Person in respect of
any third party claim against such Person and applied to pay (or to reimburse
such Person for its prior payment of) such claim, applied to the repair,
restoration or replacement of the property subject to such claim or applied to
the costs and expenses of such Person with respect to the foregoing.

“Facility” means the Term A Facility, the Term B Facility, the U.S. Revolving
Credit Facility or the Multicurrency Revolving Credit Facility, as the context
may require.

 

-19-



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the letter agreements, dated December 19, 2012, among
ArrisOpco and, respectively, the Administrative Agent and one or more of the
Arrangers.

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004, or, in each case, any successor statute thereto.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

-20-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee and Collateral Agreement” has the meaning specified in
Section 4.02(b)(ii).

“Guarantors” means, collectively, (i) the Subsidiaries of the Company listed on
Schedule 6.12 and each other Subsidiary of the Company that shall be required to
execute and deliver, or which elects to execute and deliver, a supplement to the
Guarantee and Collateral Agreement pursuant to Section 6.12 and (ii) the Company
with respect to the Obligations of the Designated Borrowers.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

“Immaterial Subsidiary” means any Subsidiary (i) that did not, as of the last
day of the fiscal quarter of the Company most recently ended, have assets with a
value in excess of 5.0% of the

 

-21-



--------------------------------------------------------------------------------

Consolidated Total Tangible Assets or revenues representing in excess of 5.0% of
total revenues of the Company and its Subsidiaries on a consolidated basis as of
such date and (ii) that taken together with all Immaterial Subsidiaries as of
the last day of the fiscal quarter of the Company most recently ended, did not
have assets with a value in excess of 20.0% of the Consolidated Total Tangible
Assets or revenues representing in excess of 20.0% of total revenues of the
Company and the Subsidiaries on a consolidated basis as of such date; provided
that for purposes of determining whether any Immaterial Subsidiary is an
Excluded Subsidiary, each reference to Subsidiaries in this definition shall
refer to Domestic Subsidiaries.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.15(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.15(c).

“Incremental Cap” means (i) $300,000,000 and (ii) such greater amount if, after
giving effect thereto, the Consolidated Net Leverage Ratio determined on an
Incremental Pro Forma Basis as of the last day of the fiscal quarter of the
Company most recently ended for which financial statements have been delivered
under Section 6.01 would be less than 2.00:1.00.

“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments.

“Incremental Loan” means any Loan pursuant to an Incremental Revolving
Commitment, any Incremental Term A Loan, or any Incremental Term B Loan.

“Incremental Pro Forma Basis” means, with respect to any financial ratio test
hereunder, that compliance with such test as at the date of determination shall
be determined (a) on a Pro Forma Basis giving effect to any Incremental Loans or
Permitted Incremental Equivalent Debt incurred at or prior to such time,
(b) assuming any Incremental Commitments established at or prior to such time
are fully drawn, (c) as if all Incremental Loans and Permitted Incremental
Equivalent Debt constitute Consolidated Funded Indebtedness secured by a Lien on
the Property of the Company or any Subsidiary and (d) without netting the
proceeds of any Incremental Loans or Permitted Incremental Equivalent Debt to be
incurred as at such date of determination, to the extent applicable, in reliance
upon such financial ratio test.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term A Loan” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term B Loan” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term Commitments” has the meaning assigned to such term in
Section 2.15(a).

“Incremental Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.15(c).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

-22-



--------------------------------------------------------------------------------

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property (including earnouts) or services (other than trade accounts payable in
the ordinary course of business and not past due for more than 60 days after the
date on which such trade account was created or which are subject to a bona fide
dispute);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum dated January 21, 2013
used by the Arrangers in connection with the syndication of the Commitments.

“Initial Amortization Date” means (a) the last Business Day of the June 2013
fiscal quarter if the Initial Borrowing Date is on or before May 14, 2013,
(b) the last Business Day of the September 2013 fiscal quarter if the Initial
Borrowing Date is on or after May 15, 2013 and on or before August 14, 2013 and
(c) the last Business Day of the December 2013 fiscal quarter if the Initial
Borrowing Date is on or after August 15, 2013.

 

-23-



--------------------------------------------------------------------------------

“Initial Borrowing Date” means the first Business Day on which all of the
conditions precedent in Section 4.02 are satisfied or waived in accordance with
Section 10.01, and on which the initial Loans are made.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.02(b)(iii).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Multicurrency Revolving Credit Facility for
purposes of this definition).

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Company in its Committed Loan Notice,
or such other period that is twelve months or less requested by the Company and
consented to by all the Lenders under the Facility to which such Interest Period
applies; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statement Date” means (a) with respect to ArrisOpco, the date
of each balance sheet included in the Interim Financial Statements and (b) with
respect to the Acquired Business, the date of each balance sheet included in the
Interim Financial Statements.

“Interim Financial Statements” means (a) if the Initial Borrowing Date occurs
after February 28, 2013 and on or before March 29, 2013(i) the unaudited
consolidated balance sheet of ArrisOpco and its Subsidiaries, including notes
thereto, and (ii) the unaudited combined balance sheet of the Acquired Business
for the fiscal year ended December 31, 2012, and the related statements of
income and cash flows for such fiscal year of the Acquired Business, including
the notes thereto and (b) for any fiscal quarter ending after December 31, 2012
and more than 45 days before the Initial Borrowing Date (i) the unaudited
consolidated balance sheet of ArrisOpco and its Subsidiaries for such fiscal
quarter and the related consolidated statements of operations, shareholders’
equity and cash flows for such fiscal quarter of ArrisOpco and its Subsidiaries,
including the notes thereto, to the extent such financial statements have been
filed with the SEC and (ii) the unaudited combined statements of income and cash
flows for such fiscal quarter of the Acquired Business, including the notes
thereto , to the extent such financial statements have been delivered to
ArrisOpco.

 

-24-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Latest Maturity Date” means the latest of the Maturity Date for the U.S.
Revolving Credit Facility, the Maturity Date for the Multicurrency Revolving
Credit Facility, the Maturity Date for the Term A Facility, the Maturity Date
for the Term B Facility and any Incremental Term Loan Maturity Date applicable
to existing Incremental Term Loans, as of any date of determination.

“L/C Advance” means, with respect to each Multicurrency Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, (ii) any other Multicurrency Revolving Credit Lender selected
by the Company and approved (such approval not to be unreasonably withheld) by
the Administrative Agent (including, without limitation, as a replacement for an
L/C Issuer which is a Defaulting Lender) which has agreed to issue Letters of
Credit as issuer of Letter of Credit hereunder or (iii) any successor issuer of
Letters of Credit hereunder. As the context requires a reference in the Loan
Documents to an L/C Issuer shall refer to a particular L/C Issuer and the
Letters of Credit issued or to be issued by it.

 

-25-



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Reserve Account” has the meaning specified in Section 8.04(c).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation
thereunder, and shall include the Existing Letters of Credit. Letters of Credit
may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Multicurrency Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03.

“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Multicurrency Revolving
Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) each Designated
Borrower Request and Assumption Agreement, (c) the Notes, (d) any agreement
creating or perfecting rights in cash collateral pursuant to the provisions of
Section 2.16 of this Agreement, (e) the Collateral Documents, (f) the Fee
Letters and (g) each Issuer Document.

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

 

-26-



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Junior Debt” means any series, issue or class of Indebtedness (other
than the Convertible Notes and other than Indebtedness between or among the
Company and its Subsidiaries) of the Company or any Subsidiary in a principal
amount (or having commitments) of $25,000,000 or more which is (i) unsecured or
(ii) secured by any Collateral on a second or junior priority basis to the liens
on such Collateral created by the Loan Documents.

“Material Subsidiary” means any Subsidiary of the Company which is not an
Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the U.S. Revolving Credit Facility or
the Multicurrency Revolving Credit Facility, the fifth anniversary of the
Initial Borrowing Date, (b) with respect to the Term A Facility, the fifth
anniversary of the Initial Borrowing Date, and (c) with respect to the Term B
Facility, the seventh anniversary of the Initial Borrowing Date; provided,
however, that, (x) in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day and (y) in the case of
any Extended Revolving Loans or Extended Term Loans, Maturity Date shall mean
the last scheduled maturity date or expiration date for such Loans.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.

“Merger Sub” has the meaning specified in the introductory paragraph hereto.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 6.18(a).

“Mortgage Policy” has the meaning specified in Section 6.18(a)(ii).

 

-27-



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).

“Multicurrency Revolving Credit Commitment” means, as to each Multicurrency
Revolving Credit Lender, its obligation to (a) make Multicurrency Revolving
Credit Loans to the Borrowers pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Multicurrency Revolving Credit Commitment” or opposite such caption
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Multicurrency Revolving Credit Exposure” means, as to any Lender at any time,
the aggregate principal amount at such time of its outstanding Multicurrency
Revolving Credit Loans and such Lender’s participation in L/C Obligations and
Swing Line Loans at such time.

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time. The aggregate amount of the Multicurrency
Revolving Credit Facility on the Effective Date is $237,962,962.97.

“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment at such time.

“Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.01(d).

“Multicurrency Revolving Credit Note” means a promissory note made by any
Borrower in favor of a Multicurrency Revolving Credit Lender evidencing
Multicurrency Revolving Credit Loans or Swing Line Loans, as the case may be,
made by such Multicurrency Revolving Credit Lender, substantially in the form of
Exhibit C-3.

“Multicurrency Revolving Credit Obligations” means the Multicurrency Revolving
Credit Loans, the L/C Obligations and the Swing Line Loans.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or has any liability (contingent or
otherwise).

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Company or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Company or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so

 

-28-



--------------------------------------------------------------------------------

received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Company or such Subsidiary in connection with such transaction and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Company or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Company or such Subsidiary in connection
therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term A Note, a Term B Note, a Multicurrency Revolving Credit Note
or a U.S. Revolving Credit Note, as the context may require.

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of Excess Cash Flow or the Available ECF Amount that is proposed to
be applied to a particular use or transaction, that such amount (a) was not
required to prepay Term Loans pursuant to Section 2.05(b)(i) (other than as a
result of clause (b)(vi) or (viii) thereof) and (b) has not previously been (and
is not simultaneously being) applied to anything other than such particular use
or transaction (including, without limitation, Investments permitted under
Section 7.03(m), Restricted Payments permitted under Section 7.06(j) and
prepayments of Material Junior Debt under Section 7.14(d)).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Obligations shall in no event include any
Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of

 

-29-



--------------------------------------------------------------------------------

formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; (b) with respect to Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Swing Line Loans occurring
on such date; and (c) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

-30-



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Company and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

“Perfection Certificate” shall mean a certificate in the form of Exhibit I or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” means any Specified Acquisition that satisfies the
following conditions:

(a) in the case of a Specified Acquisition of the Equity Interests of any other
Person, the board of directors (or other comparable governing body) of such
other Person shall have approved the Specified Acquisition;

(b) if the Consolidated Net Leverage Ratio as of the last day of the fiscal
quarter of the Company most recently ended for which financial statements have
been delivered under Section 6.01, determined on a Pro Forma Basis, is equal to
or greater than 2.50:1.00, then, subject to clause (c)(iii) below, the
Acquisition Consideration for such Specified Acquisition, together with all
other such Specified Acquisitions effected when the Consolidated Net Leverage
Ratio of the Company is equal to or greater than 2.50:1.00 as herein provided,
shall not exceed $250,000,000 from the Initial Borrowing Date;

(c) (i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto on a Pro Forma Basis, (ii) the
Company shall be in compliance with Section 7.11 as of the last day of the
fiscal quarter of the Company most recently ended for which financial statements
have been delivered under Section 6.01, determined on a Pro Forma Basis and
(iii) if the Consolidated Net Leverage Ratio as of the last day of the fiscal
quarter of the Company most recently ended for which financial statements have
been delivered under Section 6.01, determined on a Pro Forma Basis, is equal to
or greater than 2.50:1.00, then the Acquisition Consideration paid to acquire a
Person that will not be a Loan Party following the acquisition thereof, or to
acquire property or assets that will not be owned by a Loan Party, together with
all other such acquisitions effected when the Consolidated Net Leverage Ratio of
the Company is equal to or greater than 2.50:1.00, shall not exceed $75,000,000
from the Initial Borrowing Date; and

(d) at least five Business Days prior to the consummation of such Specified
Acquisition, a Responsible Officer of the Company shall provide a compliance
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, affirming compliance with each of the items set forth in clauses (a),
(b) and (c) hereof.

“Permitted Encumbrances” shall mean Liens permitted by Section 7.01.

 

-31-



--------------------------------------------------------------------------------

“Permitted Incremental Equivalent Debt” means any Indebtedness incurred by the
Company (which may be guaranteed by the other Loan Parties) in the form of one
or more series of secured or unsecured debt securities or loans; provided that
(i) the final maturity date of any such Indebtedness not be earlier than the
date that is 91 days following the Latest Maturity Date, (ii) the terms of such
Indebtedness shall not provide for any scheduled repayment, mandatory
redemption, sinking fund obligations or other payment (other than periodic
interest payments, and, in the case of term loans, nominal amortization payments
not to exceed 10% per annum) prior to the date that is 91 days following the
Latest Maturity Date, other than customary offers to purchase upon a change of
control, asset sale or casualty or condemnation event and customary acceleration
rights upon an event of default, (iii) such Indebtedness shall be either
(A) solely in the case of debt securities, secured by the Collateral on a pari
passu basis (but with the Lenders having control of remedies) with the
Obligations and shall not be secured by any property or assets of the Company or
any Subsidiary other than Collateral, and a senior representative acting on
behalf of the holders of such Indebtedness shall have become party to a first
lien intercreditor or collateral trust agreement having customary terms and
reasonably satisfactory to the Administrative Agent reflecting the pari passu
status of the Liens securing such Indebtedness, (B) secured by the Collateral on
a junior basis (but with the Lenders having control of remedies) with the
Obligations and shall not be secured by any property or assets of the Company or
any Subsidiary other than Collateral, and a senior representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a junior lien intercreditor agreement or
collateral trust agreement having customary terms and reasonably satisfactory to
the Administrative Agent reflecting the second (or more junior) lien status of
the Liens securing such Indebtedness or (C) unsecured, (iv) none of the obligors
or guarantors with respect to such Indebtedness shall be a Person that is not a
Loan Party and (v) prior to the Latest Maturity Date, such Indebtedness does not
contain financial maintenance or other covenants which are more restrictive, as
determined by the Company, than those contained in this Agreement.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized, any premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension; (ii) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or longer than the weighted average life to
maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended and, in the case of any modification, refinancing, refunding, renewal
or extension of the Convertible Notes or any Permitted Refinancing thereof, does
not have any scheduled payments or redemption of principal, or allow the
holder(s) thereof to call or demand payment of such Indebtedness (other than
pursuant to change of control and event of default provisions substantially
similar to those in the Convertible Notes), prior to the date which is 91 days
after the Latest Maturity Date; (iii) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended; (iv) at the time thereof, no Default or Event of Default
shall have occurred and be continuing; (v) if such Indebtedness being modified,
refinanced, refunded, renewed or extended is secured, and the terms and
conditions relating to collateral of any such modified, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, are not less favorable to
the Loan Parties or the Lenders than the terms and conditions with respect to
the collateral for the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole and the Liens on any Collateral securing
any such modified, refinanced, refunded, renewed or extended Indebtedness shall
have the same

 

-32-



--------------------------------------------------------------------------------

(or lesser) priority as the Indebtedness being modified, refinanced, refunded,
renewed or extended relative to the Liens on the Collateral securing the
Obligations; (vi) the Indebtedness being modified, refinanced, refunded, renewed
or extended does not contain financial maintenance or other covenants which,
prior to the Latest Maturity Date, are more restrictive, as determined by the
Company, than those set forth in the Indebtedness being modified, refunded,
renewed or extended, and (vii) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor on the
Indebtedness being modified, refinanced, refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding any Multiemployer Plan),
maintained for employees of the Company or, solely with respect to a Pension
Plan, any ERISA Affiliate or any such Plan to which the Company or, solely with
respect to a Pension Plan, any ERISA Affiliate is required to contribute on
behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Notes” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Pledged Stock” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Pre-Funding Period” means the period from and including March 19, 2013 to the
earlier of (i) the Initial Borrowing Date and (ii) the Termination Date.

“Pro Forma Balance Sheet Date” means the date of the most recent balance sheet
included in the Interim Financial Statements.

“Pro Forma Basis” means, for purposes of calculating compliance with the
financial covenants or any other financial ratio or tests, such calculation
shall be made in accordance with Section 1.10.

“Pro Forma Financial Statements” has the meaning specified Section 5.05(e).

“Pro Forma Tangible Assets” means the aggregate book value of the consolidated
tangible assets of the Company and its Subsidiaries as of the Initial Borrowing
Date after giving effect to the Transaction, as reasonably estimated by the
Company and the Administrative Agent.

“Pro Forma Transaction” means any Investment that results in a Person becoming a
Subsidiary, any Permitted Acquisition, any Disposition that results in a
Subsidiary ceasing to be a Subsidiary, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person or a Disposition of a business unit, line of business or
division of the Company or a Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise and any other transaction that by the
terms of Agreement requires a financial ratio test to be determined on a “pro
forma basis” or to be given “pro forma effect”.

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

-33-



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refinancing Term Loans” means one or more new tranches of Term Loans that
result from an Additional Credit Extension Amendment in accordance with
Section 2.19.

“Related Documents” means the Acquisition Agreement, the “Limited Guaranty,” the
“Trademark License Agreement” and the “Intellectual Property License Agreement”
(as such terms are defined in the Acquisition Agreement).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Replacement Revolving Commitments” means one or more new tranches of Revolving
Credit Commitments established pursuant to an Additional Credit Extension
Amendment in accordance with Section 2.19.

“Replacement Revolving Loans” means Revolving Credit Loans made pursuant to
Replacement Revolving Commitments.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” has the meaning specified in Section 2.05(a)(iii).

“Request for Credit Extension” means (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided
that, the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

“Required Multicurrency Revolving Lenders” means, as of any date of
determination, Multicurrency Revolving Credit Lenders holding more than 50% of
the sum of the (a) Total Multicurrency Revolving Credit Outstandings (with the
aggregate amount of each Multicurrency Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line

 

-34-



--------------------------------------------------------------------------------

Loans being deemed “held” by such Multicurrency Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Multicurrency Revolving
Credit Commitments; provided that the unused Multicurrency Revolving Credit
Commitment of, and the portion of the Total Multicurrency Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Multicurrency Revolving Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.

“Required U.S. Revolving Lenders” means, as of any date of determination, U.S.
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total U.S.
Revolving Credit Outstandings and (b) aggregate unused U.S. Revolving Credit
Commitments; provided that the unused U.S. Revolving Credit Commitment of, and
the portion of the Total U.S. Revolving Credit Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a

 

-35-



--------------------------------------------------------------------------------

continuation of a Eurocurrency Rate Loan denominated in an Alternative Currency
pursuant to Section 2.02, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the L/C Issuer
under any Letter of Credit denominated in an Alternative Currency, (iv) in the
case of all Existing Letters of Credit denominated in Alternative Currencies,
the Effective Date and (v) such additional dates as the Administrative Agent or
the L/C Issuer shall determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a U.S. Revolving Credit Borrowing or a
Multicurrency Revolving Credit Borrowing.

“Revolving Credit Commitment” means a U.S. Revolving Credit Commitment or a
Multicurrency Revolving Credit Commitment.

“Revolving Credit Exposure” means U.S. Revolving Credit Exposure or
Multicurrency Revolving Credit Exposure.

“Revolving Credit Facility” means the U.S. Revolving Credit Facility and/or the
Multicurrency Revolving Credit Facility.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a U.S. Revolving Credit Loan or a Multicurrency
Revolving Credit Loan.

“Revolving Credit Note” means a U.S. Revolving Credit Note or a Multicurrency
Revolving Credit Note.

“Revolving Credit Tranche” means, for purposes of Section 8.04, each of (i) the
U.S. Revolving Credit Commitments and the U.S. Revolving Credit Loans and
(ii) the Multicurrency Revolving Credit Commitments and the Multicurrency
Revolving Credit Obligations.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

-36-



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Seller” has the meaning specified in the Preliminary Statements.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Acquisition” means the purchase or acquisition by any Person of
(a) more than 50% of the Equity Interests with ordinary voting power of another
Person or (b) all or any substantial portion of the property (other than Equity
Interests) of, or a business unit of, another Person, whether or not involving a
merger or consolidation with such Person.

“Specified Obligations” means Obligations consisting of (i) principal of and
interest on the Revolving Credit Loans, (ii) reimbursement obligations in
respect of Letters of Credit and (iii) fees related to any of the foregoing
(other than fees payable to the Administrative Agent or any L/C Issuer in its
capacity as such.

“Specified Representations” means those representations and warranties made by
the Company in Sections 5.01, 5.02, 5.03 (except to the extent such conflict has
not resulted in a Company Material Adverse Effect), 5.08(e) (subject to the
proviso at the end of Section 4.01(a)), 5.14, 5.18, and 5.21(b)).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or any L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that such L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

-37-



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” has the meaning set forth in the definition of “Excluded Swap
Obligation”.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Multicurrency Revolving Credit
Facility.

 

-38-



--------------------------------------------------------------------------------

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified in the Preliminary Statements.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or similar fees or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tax Incentive Transaction” means any development or revenue bond financing
arrangement between the Company or any of its Subsidiaries and a development
authority or other similar governmental authority or entity for the purpose of
providing property tax incentives to the Company or such Subsidiary whereby the
development authority (i) purchases property from or on behalf of such the
Company or such Subsidiary, (ii) leases such property back to such the Company
or such Subsidiary, (iii) the development authority issues the bonds to finance
such acquisition and 100% of such bonds are purchased and held by the Company or
a Wholly-Owned Subsidiary of the Company, (iv) the rental payments on the lease
and the debt service payments on the bonds are substantially equal and (v) such
that the Company or such Subsidiary has the option to prepay the bonds,
terminate its lease and reacquire the property for nominal consideration at any
time; provided that (x) if at any time any of the foregoing conditions shall
cease to be satisfied, such transaction shall cease to be a Tax Incentive
Transaction and (y) to the extent such real property would be required to be
mortgaged pursuant to the terms hereof, cause the holder of the legal title of
such real property to mortgage such property, on a non-recourse basis, as
security for the Obligations.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

-39-



--------------------------------------------------------------------------------

“Term A Facility” means, at any time, (a) on or prior to the Initial Borrowing
Date, the aggregate amount of the Term A Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term A Loans of all Term A
Lenders outstanding at such time. The aggregate amount of the Term A Facility on
the Initial Borrowing Date is $1,100,000,000.

“Term A Lender” means (a) at any time on or prior to the Initial Borrowing Date,
any Lender that has a Term A Commitment at such time and (b) at any time after
the Initial Borrowing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Company in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Company pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term B Facility” means, at any time, (a) on or prior to the Initial Borrowing
Date, the aggregate amount of the Term B Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term B Loans of all Term B
Lenders outstanding at such time. The aggregate amount of the Term B Facility on
the Initial Borrowing Date is $825,000,000.

“Term B Lender” means at any time, (a) on or prior to the Initial Borrowing
Date, any Lender that has a Term A Commitment at such time and (b) at any time
after the Initial Borrowing Date, any Lender that holds Term A Loans at such
time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Company in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-1.

“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.

“Term Commitment” means either a Term A Commitment or a Term B Commitment.

“Term Facilities” means, at any time, the Term A Facility and the Term B
Facility.

“Termination Date” means the earliest to occur of (a) the date on which the
Company shall acquire, directly or indirectly, the Target with funding other
than under the Facilities, (b) August 18, 2013, (c) the date on which the
Acquisition Agreement is terminated and (d) the termination of the Commitments
in full pursuant to Section 2.06 or 8.02.

 

-40-



--------------------------------------------------------------------------------

“Term Lender” means, at any time, a Term A Lender or a Term B Lender.

“Term Loan” means a Term A Loan or a Term B Loan.

“Threshold Amount” means $35,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans, Swing Line Loans
and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total U.S. Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all U.S. Revolving Credit Loans.

“Transaction” means, collectively, (a) the consummation of the Acquisition and
the other transactions described in the Acquisition Agreement, (b) the entering
into by the Loan Parties and their applicable Subsidiaries of the Loan Documents
and the Related Documents to which they are or are intended to be a party and
(c) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means cash and Cash Equivalents held by the Company and its
Domestic Subsidiaries not subject to any Lien other than Liens permitted by
Section 7.01(a) or (d).

 

-41-



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the U.S. Revolving
Credit Lenders pursuant to Section 2.01(c).

“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, its obligation to make U.S. Revolving Credit Loans to the Borrowers
pursuant to Section 2.01(c) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “U.S. Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“U.S. Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding U.S Revolving Credit
Loans.

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.
The aggregate amount of the U.S. Revolving Credit Facility on the Initial
Borrowing Date is $12,037,037.03.

“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“U.S. Revolving Credit Note” means a promissory note made by any Borrower in
favor of a U.S. Revolving Credit Lender evidencing U.S. Revolving Credit Loans
made by such U.S. Revolving Credit Lender, substantially in the form of Exhibit
C-2.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Yen” means the lawful currency of Japan.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan

 

-42-



--------------------------------------------------------------------------------

Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements of
ArrisOpco, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements of ArrisOpco for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

-43-



--------------------------------------------------------------------------------

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

1.08 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders under the Multicurrency Revolving Credit Facility; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuers.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be

 

-44-



--------------------------------------------------------------------------------

agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, each L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender under the
Multicurrency Revolving Credit Facility thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify each L/C Issuer thereof. Each applicable Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or each L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c) Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders under
the Multicurrency Revolving Credit Facility consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans under the Multicurrency Revolving Credit Facility; and if the
Administrative Agent and each L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

-45-



--------------------------------------------------------------------------------

1.10 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Consolidated Interest
Coverage Ratio and the Consolidated Net Leverage Ratio shall be calculated in
the manner prescribed by this Section 1.10; provided that notwithstanding
anything to the contrary herein, when calculating any such ratio as of the last
day of any Measurement Period for the purpose of (i) the definition of
Applicable Percentage or Applicable Fee Rate, (ii) calculation of the amount of
any mandatory prepayment pursuant to Section 2.05(b)(i) or (iii) actual
compliance with Section 7.11 (as opposed to determining compliance with the
Consolidated Net Leverage Ratio on a Pro Forma Basis for other purposes of this
Agreement), the events set forth in clauses (b), (c) and (d) below that occurred
subsequent to the end of the applicable Measurement Period shall not be given
pro forma effect.

(b) For purposes of calculating the Consolidated Interest Coverage Ratio and the
Consolidated Net Leverage Ratio, Pro Forma Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been
consummated (i) during the applicable Measurement Period or (ii) subsequent to
such Measurement Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made shall be calculated on a pro forma
basis assuming that all such Pro Forma Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Pro Forma Transaction) had occurred on the first day
of the applicable Measurement Period.

(c) Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a financial or accounting
Responsible Officer of the Company and include only those adjustments that would
be (a) permitted or required by Regulation S-X together with those adjustments
that (i) have been certified by a financial or accounting Responsible Officer of
the Company as having been prepared in good faith based upon reasonable
assumptions and (ii) are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent or (b) allowed by the
definition of Consolidated EBITDA.

(d) In the event that the Company or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculation of
the Consolidated Net Leverage Ratio (other than Indebtedness incurred or repaid
under any revolving credit facility in the ordinary course of business for
working capital purposes) subsequent to the end of the applicable Measurement
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then the Consolidated Net Leverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Measurement Period.

(e) For purposes of calculating the Consolidated Interest Coverage Ratio and the
Consolidated Net Leverage Ratio for periods ending on or prior to September 30,
2014, the amount of “run rate” cost savings, operating expense reductions, other
operating improvements and acquisition or cost synergies projected by the
Company in good faith to be realized (calculated on a pro forma basis as though
such items had been realized on the first day of such period) as a result of
actions taken by the Borrower or any Subsidiary in connection with the
Transaction shall be given pro forma effect in making such calculations;
provided that (1) such cost savings, operating expense reductions and synergies
(x) are projected by the Company in good faith to result from actions taken (in
the good faith determination of the Company) within 12 months after the date the
Transaction is consummated (to the extent that the Borrower reasonably expects
to realize such savings, reductions or synergies within 12 months after the date
any such actions are taken) and (y) are reasonably identifiable and factually
supportable and (2) no cost savings, operating expense reductions, operating
improvements and synergies shall be added pursuant to this clause (e) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Net Income, whether through a pro forma adjustment or otherwise, for such
period.

 

-46-



--------------------------------------------------------------------------------

(f) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Fee Rate”
and “Applicable Rate” and (ii) compliance with the financial covenants shall be
made on a Pro Forma Basis.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Company on the
Initial Borrowing Date in an amount not to exceed such Term A Lender’s Term A
Commitment Percentage of the Term A Facility. The Term A Borrowing shall consist
of Term A Loans made simultaneously by the Term A Lenders in accordance with
their respective Applicable Percentage of the Term A Facility. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein. In the event that the Initial Borrowing Date shall not have occurred on
or prior to the Termination Date, each Term A Lender’s Term A Commitment shall
automatically expire, and each Term A Lender shall have no further obligation to
make Term A Loans.

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan to the Company on the
Initial Borrowing Date in an amount not to exceed such Term B Lender’s Term B
Commitment. The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed. Term B Loans may be Base Rate Loans or Eurocurrency Rate
Loans as further provided herein. In the event that the Initial Borrowing Date
shall not have occurred on or prior to the Termination Date, each Term B
Lender’s Term B Commitment shall automatically expire, and each Term B Lender
shall have no further obligation to make Term B Loans.

(c) The U.S. Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each U.S. Revolving Credit Lender severally agrees to make
loans (each such loan, a “U.S. Revolving Credit Loan”) to the Borrowers in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s U.S. Revolving Credit Commitment; provided, however, that after giving
effect to any U.S. Revolving Credit Borrowing, (i) the Total U.S. Revolving
Credit Outstandings shall not exceed the U.S. Revolving Credit Facility,
(ii) the U.S. Revolving Credit Exposure shall not exceed such U.S. Revolving
Credit Lender’s U.S. Revolving Credit Commitment and (iii) the aggregate
Outstanding Amount of all Revolving Credit Loans made to the Designated
Borrowers shall not exceed the Designated Borrower Sublimit. Within the limits
of each U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). U.S. Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. In the event that the
Initial Borrowing Date shall not have occurred on or prior to the Termination
Date, each U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment shall
automatically expire, and each U.S. Revolving Credit Lender shall have no
further obligation to make U.S. Revolving Credit Loans.

 

-47-



--------------------------------------------------------------------------------

(d) The Multicurrency Revolving Borrowings. Subject to the terms and conditions
set forth herein, each Multicurrency Revolving Credit Lender severally agrees to
make loans (each such loan, a “Multicurrency Revolving Credit Loan”) to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Multicurrency
Revolving Credit Commitment; provided, however, that after giving effect to any
Multicurrency Revolving Credit Borrowing, (i) the Total Multicurrency Revolving
Credit Outstandings shall not exceed the Multicurrency Revolving Credit
Facility, (ii) the Multicurrency Revolving Credit Exposure shall not exceed such
Multicurrency Revolving Credit Lender’s Multicurrency Revolving Credit
Commitment, (iii) the aggregate Outstanding Amount of all Revolving Credit Loans
made to the Designated Borrowers shall not exceed the Designated Borrower
Sublimit and (iv) the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Multicurrency Revolving Credit Lender’s
Multicurrency Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(d), prepay
under Section 2.05, and reborrow under this Section 2.01(d). Multicurrency
Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. In the event that the Initial Borrowing Date shall not
have occurred on or prior to the Termination Date, each Multicurrency Revolving
Credit Lender’s Multicurrency Revolving Credit Commitment shall automatically
expire, and each Multicurrency Revolving Credit Lender shall have no further
obligation to make Multicurrency Revolving Credit Loans.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation denominated in Dollars or (ii) five Business Days (or
six Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (i) three Business Days before the requested date of
such Borrowing, conversion or continuation denominated in Dollars or (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
applicable Lenders. Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Company. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in

 

-48-



--------------------------------------------------------------------------------

Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Company is requesting a Term A Borrowing, a Term B
Borrowing, a Multicurrency Revolving Credit Borrowing, a U.S. Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Loans to be borrowed, and (vii) if applicable, the Designated Borrower. If the
Company fails to specify a Type of Loan in a Committed Loan Notice or if the
Company fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans, Term B Loans, U.S. Revolving
Currency Loans or Multicurrency Revolving Credit Loans, and if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Loans denominated in a currency other than
Dollars, in each case as described in Section 2.02(a). In the case of a Term A
Borrowing, a Term B Borrowing, a U.S. Revolving Credit Borrower or a
Multicurrency Revolving Credit Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.03 (and, if
such Borrowing is the initial Credit Extension, Section 4.02), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currencies) without the consent of the Required
Lenders and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

-49-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than five Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Term B Borrowings,
all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than
five Interest Periods in effect in respect of the Term B Facility. After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than five Interest Periods in
effect in respect of the Revolving Credit Facilities.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Company
may not select Interest Periods for Eurocurrency Rate Loans that have a duration
of more than one month during the period from the date hereof to that date which
is three (3) months after the Initial Borrowing Date (or such earlier date as
shall be specified by the Administrative Agent in a notice to the Company and
the Lenders).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Multicurrency Revolving Credit Lenders set forth in this Section 2.03, (1) from
time to time on any Business Day during the period from the Initial Borrowing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Company (or jointly for the account of the Company and one or more of its
Subsidiaries), and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit; and (B) the Multicurrency Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Company (or
jointly for the account of the Company and one or more of its Subsidiaries) and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Multicurrency
Revolving Credit Outstandings shall not exceed the Multicurrency Revolving
Credit Facility, (y) the Multicurrency Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Multicurrency Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Initial Borrowing Date shall be subject to and governed by the terms
and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Multicurrency Revolving Lenders have approved
such expiry date; or

 

-50-



--------------------------------------------------------------------------------

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Multicurrency Revolving
Credit Lenders and such L/C Issuer have approved such expiry date or (y) such
Letter of Credit is cash collateralized on terms and pursuant to arrangements
satisfactory to the L/C Issuer.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
L/C Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) any Multicurrency Revolving Credit Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such L/C Issuer (in its sole
discretion) with the Company or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

-51-



--------------------------------------------------------------------------------

(vi) Each L/C Issuer shall act on behalf of the Multicurrency Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Multicurrency Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or jointly for the
account of the Company and the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, the applicable L/C Issuer shall notify the
Administrative Agent of the issuance of such Letter of Credit which shall be
deemed to be a Letter of Credit hereunder and each Multicurrency Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

-52-



--------------------------------------------------------------------------------

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Multicurrency Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Multicurrency Revolving
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Multicurrency Revolving Credit Lender or the Company that one or more
of the applicable conditions specified in Section 4.03 is not then satisfied,
and in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 11:00 a.m. on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall directly reimburse the L/C Issuer in an amount equal
to the amount of such drawing and in the applicable currency. In the event that
(A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the Company, whether on or after the Honor Date, shall not
be adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Company agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. If the
Company fails to timely reimburse the L/C Issuer on the Honor Date, the L/C
Issuer shall notify the Administrative Agent of such failure and the
Administrative Agent shall promptly notify each Multicurrency Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the

 

-53-



--------------------------------------------------------------------------------

“Unreimbursed Amount”), and the amount of such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof. In such event, the
Company shall be deemed to have requested a Multicurrency Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Multicurrency Revolving
Credit Commitments and the conditions set forth in Section 4.03 (other than the
delivery of a Committed Loan Notice). Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Multicurrency Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Multicurrency Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Multicurrency Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Multicurrency
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Multicurrency Revolving Credit Lender funds its Multicurrency
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Multicurrency Revolving Credit Lender’s obligation to make
Multicurrency Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer
for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Company or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Multicurrency
Revolving Credit Lender’s obligation to make Multicurrency Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Company of a Committed Loan Notice ).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Multicurrency Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender

 

-54-



--------------------------------------------------------------------------------

pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Multicurrency Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Multicurrency
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Company or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Revolving Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-55-



--------------------------------------------------------------------------------

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Company will immediately notify the L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Multicurrency Revolving Credit Lenders or the
Required Multicurrency Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable

 

-56-



--------------------------------------------------------------------------------

to the Company, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Company which the Company
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company for, and the L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Multicurrency Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Multicurrency
Revolving Lenders, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum separately agreed in writing by the Company and such L/C Issuer, computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter

 

-57-



--------------------------------------------------------------------------------

on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Company shall pay
directly to each L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) Letters of Credit Reporting. To the extent that any Letters of Credit are
issued by an L/C Issuer other than the Administrative Agent, each such L/C
Issuer shall furnish to the Administrative Agent on the last Business Day of
calendar month and on each date that a Letter of Credit is issued or amended a
report in the form of Exhibit F detailing the daily L/C Obligations outstanding
under all Letters of Credit issued by it.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Multicurrency Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Multicurrency Revolving Credit Commitment; provided, however, that
(x) after giving effect to any Swing Line Loan, (i) the Total Multicurrency
Revolving Credit Outstandings shall not exceed the Multicurrency Revolving
Credit Facility at such time, and (ii) the Multicurrency Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Multicurrency Revolving Credit Commitment, (y) the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Multicurrency Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Multicurrency Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by

 

-58-



--------------------------------------------------------------------------------

telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Multicurrency
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Multicurrency Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Credit Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Multicurrency Revolving Credit Facility and the conditions set forth in
Section 4.03. The Swing Line Lender shall furnish the Company with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Multicurrency Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Multicurrency Revolving Credit Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Multicurrency Revolving Credit Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Multicurrency Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Multicurrency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Multicurrency Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section

 

-59-



--------------------------------------------------------------------------------

2.04(c)(i), the Swing Line Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

Each Multicurrency Revolving Credit Lender’s obligation to make Multicurrency
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Multicurrency Revolving Credit Lender’s obligation
to make Multicurrency Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.03. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Multicurrency
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Multicurrency
Revolving Credit Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Multicurrency Revolving Credit Lender shall pay to the Swing
Line Lender its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Multicurrency Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Multicurrency
Revolving Credit Lender’s Applicable Revolving Credit Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Credit Percentage
shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

-60-



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) Optional. (i) Subject to Section 2.05(a)(iii), each Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Term Loans and Revolving Credit Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (3) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility). If such notice is given by the Company, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied as directed by the Company, and subject to
Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) In the event that all or any portion of the Term B Facility is (i) repaid,
prepaid, refinanced or replaced (including, without limitation, with Credit
Agreement Refinancing Facilities) but excluding any prepayment required by
paragraph (i), (ii) or (iv) of Section 2.05(b) or (ii) repriced or effectively
refinanced through any waiver, consent, amendment or amendment and restatement
(including, without limitation, an Additional Credit Extension Amendment) in
each case, in connection with any waiver, consent, amendment or amendment and
restatement to the Term B Facility the result of which would be the lowering of
the All-in Yield of the Term B Facility or the incurrence of any Indebtedness
having an All-in Yield that is less than the All-in Yield of the Term B Facility
(or portion thereof) so repaid, prepaid, refinanced, replaced or repriced (a
“Repricing Transaction”) occurring on or prior to the first anniversary of the
Initial Borrowing Date, the Borrowers shall pay a prepayment premium equal to
1.00% of the principal amount of the Term B Loans so repaid, prepaid,
refinanced, replaced or repriced. If all or any portion of the Term B Facility
held by any Term B Lender is subject to mandatory assignment pursuant to
Section 10.13 as a result of, or in connection with, such Term B Lender not
agreeing or otherwise consenting to any waiver, consent or amendment referred to
in clause (ii) above (or otherwise in connection with a Repricing Transaction)
on or prior to the first anniversary of the Initial Borrowing Date, the Company
shall pay a prepayment premium equal to 1.00% of the principal amount of the
Term B Loans so repaid, prepaid, refinanced or replaced.

 

-61-



--------------------------------------------------------------------------------

(b) Mandatory. (i) Within ten (10) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), commencing with the
financial statements for the fiscal year ending December 31, 2013, the Company
shall prepay an aggregate principal amount of Term Loans equal to the excess (if
any) of (A) 50% of Excess Cash Flow for the fiscal year covered by such
financial statements less (B) the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.05(a)(i) during such fiscal year (such prepayments
to be applied as set forth in clause (v) below) plus the amount, if any, that
prepayments made pursuant to Section 2.05(a)(i) in the prior fiscal year
exceeded the amount calculated under Section 2.05(b)(i)(A) in respect of such
prior fiscal year; provided that if the Consolidated Net Leverage Ratio for the
applicable fiscal year for which financial statements have been delivered
pursuant to Section 6.01(a) is less than or equal to 2.50 to 1.00 but greater
than 2.00 to 1.00, the percentage of Excess Cash Flow required to be prepaid
pursuant to this Section 2.05(b)(i) shall be reduced to 25%; provided further
that if the Consolidated Net Leverage Ratio for the applicable fiscal year for
which financial statements have been delivered pursuant to Section 6.01(a) is
less than or equal to 2.00 to 1.00 no prepayments shall be required pursuant to
this Section 2.05(b)(i).

(ii) (x) Except as otherwise required by the following Section 2.05(b)(ii)(y),
if the Company or any of its Subsidiaries disposes of any property (other than
any Disposition of any property permitted by Sections 7.05(a)-(l) or (o) or (q))
which results in the realization by such Person of Net Cash Proceeds, the
Company shall prepay an aggregate principal amount of Term Loans equal to 100%
of such Net Cash Proceeds immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clause (v) below); provided, however,
that, with respect to any Net Cash Proceeds realized under a Disposition
described in this Section 2.05(b)(ii), at the election of the Company (as
notified by the Company to the Administrative Agent on or prior to the date of
such Disposition), and so long as no Default shall have occurred and be
continuing, the Company or such Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in operating assets so long as within 365 days after the
receipt of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Company in writing to the Administrative Agent); and provided
further, however, that any Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(ii).

(y) If the Company or any Subsidiary (or, prior to the Initial Borrowing Date,
ArrisOpco or any Subsidiary or the Seller or the Acquired Business) receives Net
Cash Proceeds from any Disposition permitted under Section 7.05(o), such Net
Cash Proceeds shall be applied immediately upon receipt thereof (i) prior to the
Initial Borrowing Date, to reduce the aggregate Term A Commitments and the
aggregate Term B Commitments (such reductions to be applied to such Commitments
on a pro-rata basis) and (ii) thereafter, to repay the Term Loans (such
prepayments be applied as set forth in clause (v) below).

(iii) Upon the incurrence or issuance by the Company or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.02), the Company shall prepay an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Company or such Subsidiary
(such prepayments to be applied as set forth in clause (v) below).

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
the Company or any of its Subsidiaries, and not otherwise included in clause
(ii) or (iii) of this Section

 

-62-



--------------------------------------------------------------------------------

2.05(b), the Company shall prepay an aggregate principal amount of Term Loans
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Company or such Subsidiary (such prepayments to be
applied as set forth in clause (v) below); provided, however, that with respect
to any proceeds of insurance, condemnation awards (or payments in lieu thereof)
or indemnity payments, at the election of the Company (as notified by the
Company to the Administrative Agent on or prior to the date of receipt of such
insurance proceeds, condemnation awards or indemnity payments), and so long as
no Default shall have occurred and be continuing, the Company or such Subsidiary
may apply within 365 days after the receipt of such cash proceeds to replace or
repair the equipment, fixed assets or real property in respect of which such
cash proceeds were received; and provided, further, however, that any cash
proceeds not so applied shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(iv).

(v) Each prepayment of Term Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied ratably to each of the Term A Facility and the
Term B Facility and to the principal repayment installments thereof on a
pro-rata basis.

(vi) Notwithstanding any of the other provisions of clause (ii), (iii) or
(iv) of this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (ii), (iii) or (iv) of this Section 2.05(b), the aggregate
amount of Net Cash Proceeds required by such clause to be applied to prepay Term
Loans on such date is less than or equal to $5,000,000, the Company may defer
such prepayment until the first date on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (ii), (iii) or (iv) of
this Section 2.05(b) to be applied to prepay Term Loans exceeds $5,000,000.
During such deferral period the Company may apply all or any part of such
aggregate amount to prepay Revolving Credit Loans and may, subject to the
fulfillment of the applicable conditions set forth in Article IV, reborrow such
amounts (which amounts, to the extent originally constituting Net Cash Proceeds,
shall be deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.05(b). Upon the
occurrence of a Default under Section 8.01(a) or Section 8.01(f), or an Event of
Default during any such deferral period, the Company shall immediately prepay
the Term Loans in the amount of all Net Cash Proceeds received by the Company
and other amounts, as applicable, that are required to be applied to prepay Term
Loans under this Section 2.05(b) (without giving effect to the first and second
sentences of this clause (vi)) but which have not previously been so applied.

(vii) If for any reason the Total U.S. Revolving Credit Outstandings at any time
exceed the U.S. Revolving Credit Facility at such time, the Borrowers shall
immediately prepay U.S. Revolving Credit Loans in an aggregate amount equal to
such excess.

(viii) (A) If for any reason the Total Multicurrency Revolving Credit
Outstandings at any time exceed the Multicurrency Revolving Credit Facility at
such time, the Borrowers shall immediately prepay Multicurrency Revolving Credit
Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess and (B) if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all Loans denominated in Alternative Currencies at
such time exceeds an amount equal to 103% of the Alternative Currency Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

(ix) Notwithstanding any other provisions of this Section 2.05 mandatory
prepayments arising from the receipt of Net Cash Proceeds from any Disposition
or Extraordinary Receipts by any Foreign

 

-63-



--------------------------------------------------------------------------------

Subsidiary pursuant to Section 2.05(b)(ii) or (iv) (each, a “Foreign
Disposition”) or arising from Excess Cash Flow attributable to Foreign
Subsidiaries pursuant to Section 2.05(b)(i) (“Foreign Excess Cash Flow”) shall
not be required (1) to the extent the making of any such mandatory prepayment
from the Net Cash Proceeds of such Foreign Disposition or such Foreign Excess
Cash Flow (or the repatriation of funds to effect such payment) would give rise
to a material adverse tax consequence (as reasonably determined by the Company),
(2) without duplication (including with respect to any reduction set forth in
the definitions of Net Cash Proceeds or Excess Cash Flow), to the extent such
amounts have been applied to voluntarily prepay any Indebtedness of any Foreign
Subsidiary or to the extent such Foreign Subsidiary has reinvested such amounts
in capital assets useful in its business or the business of the Company or its
Subsidiaries, provided that no such prepayments and no such reinvestments shall
be permitted at the time a Default or Event of Default shall then be continuing
or (3) so long as the applicable local Laws will not permit repatriation thereof
to the United States (the Company hereby agreeing to use commercially reasonable
efforts to cause the applicable Foreign Subsidiary to promptly file any required
forms, obtain any necessary consents and take all similar actions reasonably
required by the applicable local Laws to permit such repatriation); provided
that if such repatriation of any such affected Net Cash Proceeds or Foreign
Excess Cash Flow is later permitted under applicable Laws, unless such amounts
have previously been applied to prepayments or reinvestments to the extent
permitted by clause (2) above, such repatriation will, subject to clause
(1) above, be effected as promptly as practicable and such repatriated Net Cash
Proceeds or Foreign Excess Cash Flow, as applicable, will be promptly after such
repatriation applied to the repayment of the Term Loans pursuant to this
Section 2.05(b) to the extent provided herein.

(x) The Company shall deliver to the Administrative Agent, in connection with
each prepayment required under this Section 2.05, (a) a certificate signed by a
Responsible Officer of the Company setting forth in reasonable detail the
calculation of the amount of such prepayment and (b) (other than in connection
with a mandatory prepayment under Section 2.05(b)(i)) at least three
(3) Business Days’ prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date and the principal amount of each
Loan (or portion thereof) to be prepaid.

2.06 Termination or Reduction of Commitments.

(a) Optional. (i) The Company may, upon notice to the Administrative Agent,
terminate the U.S. Revolving Credit Facility, or from time to time permanently
reduce the U.S. Revolving Credit Facility; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in a whole multiple of $1,000,000 in excess thereof
and (iii) the Company shall not terminate or reduce (A) the U.S. Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total U.S. Revolving Credit Outstandings would exceed
the Revolving Credit Facility or (B) the Designated Borrower Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Loans made to Designated Borrowers would exceed the
Designated Borrower Sublimit.

(ii) The Company may, upon notice to the Administrative Agent, terminate the
Multicurrency Revolving Credit Facility, the Letter of Credit Sublimit, the
Swing Line Sublimit, the Alternative Currency Sublimit or the Designated
Borrower Sublimit, or from time to time permanently reduce the Multicurrency
Revolving Credit Facility, the Letter of Credit Sublimit, the Swing Line
Sublimit, the Alternative Currency Sublimit or the Designated Borrower Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Company shall not terminate or reduce (A) the Multicurrency Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Multicurrency Revolving Credit Outstandings, the

 

-64-



--------------------------------------------------------------------------------

Alternative Currency Sublimit, the Letter of Credit Sublimit, the Designated
Borrower Sublimit or the Swing Line Sublimit would exceed the Multicurrency
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Letter of Credit Sublimit, (D) the Alternative Currency Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Loans denominated in an Alternative Currency would exceed
the Alternative Currency Sublimit or (E) the Designated Borrower Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Loans made to Designated Borrowers would exceed the
Designated Borrower Sublimit. Subject to subclauses (D) and (E) above, the
amount of any such reductions shall not be applied to the Alternative Currency
Sublimit or the Letter of Credit Sublimit unless otherwise specified by the
Company.

(b) Mandatory. (i) The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the earlier of (x) the date of the Term A
Borrowing and (y) the Termination Date.

(ii) The aggregate Term B Commitments shall be automatically and permanently
reduced to zero on the earlier of (x) the date of the Term B Borrowing and
(y) the Termination Date.

(iii) The aggregate Term A Commitments and the aggregate Term B Commitments
shall be automatically and permanently reduced as set forth in
Section 2.05(b)(ii)(y).

(iv) If after giving effect to any reduction or termination of Multicurrency
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Multicurrency Revolving Credit
Facility at such time, the Letter of Credit Sublimit or the Swing Line Sublimit,
as the case may be, shall be automatically reduced, by the amount of such
excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the applicable Revolving Credit Commitment of each applicable
Revolving Credit Lender shall be reduced by such Lender’s Applicable Revolving
Credit Percentage of such applicable reduction amount. All fees in respect of
any Revolving Credit Facility accrued until the effective date of any
termination of any Revolving Credit Facility shall be paid on the effective date
of such termination.

2.07 Repayment of Loans.

(a) Term A Loans. The Company shall repay to the Term A Lenders the aggregate
principal amount of all Term A Loans in 20 consecutive installments on the last
Business Day of each March, June, September and December, beginning on the
Initial Amortization Date, in the respective amount set forth below opposite
such installment (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05 or reduction of Term A Commitments in accordance with
Section 2.06):

 

Installment Number

   Amount  

1

   $ 13,750,000   

2

   $ 13,750,000   

3

   $ 13,750,000   

4

   $ 13,750,000   

5

   $ 13,750,000   

6

   $ 13,750,000   

7

   $ 13,750,000   

8

   $ 13,750,000   

9

   $ 20,625,000   

10

   $ 20,625,000   

11

   $ 20,625,000   

12

   $ 20,625,000   

13

   $ 27,500,000   

14

   $ 27,500,000   

15

   $ 27,500,000   

16

   $ 27,500,000   

17

   $ 27,500,000   

18

   $ 27,500,000   

19

   $ 27,500,000   

 

-65-



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

(b) Term B Loans. The Company shall repay to the Term B Lenders the aggregate
principal amount of all Term B Loans in 28 consecutive installments on the last
Business Day of each March, June, September and December, beginning on the
Initial Amortization Date, in the respective amount set forth below opposite
such installment (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05 or reductions of Term B Commitments in accordance with
Section 2.06):

 

Installment Number

   Amount  

1

   $ 2,062,500   

2

   $ 2,062,500   

3

   $ 2,062,500   

4

   $ 2,062,500   

5

   $ 2,062,500   

6

   $ 2,062,500   

7

   $ 2,062,500   

8

   $ 2,062,500   

9

   $ 2,062,500   

10

   $ 2,062,500   

11

   $ 2,062,500   

12

   $ 2,062,500   

13

   $ 2,062,500   

14

   $ 2,062,500   

15

   $ 2,062,500   

16

   $ 2,062,500   

17

   $ 2,062,500   

18

   $ 2,062,500   

19

   $ 2,062,500   

20

   $ 2,062,500   

21

   $ 2,062,500   

22

   $ 2,062,500   

23

   $ 2,062,500   

24

   $ 2,062,500   

25

   $ 2,062,500   

26

   $ 2,062,500   

27

   $ 2,062,500   

 

-66-



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
B Loans outstanding on such date.

(c) Revolving Credit Loans. Each Borrower shall repay to the Multicurrency
Revolving Credit Lenders on the Maturity Date for the Multicurrency Revolving
Credit Facility the aggregate principal amount of all Multicurrency Revolving
Credit Loans made to such Borrower outstanding on such date. Each Borrower shall
repay to the U.S. Revolving Credit Lenders on the Maturity Date for the U.S.
Revolving Credit Facility the aggregate principal amount of all U.S. Revolving
Credit Loans made to such Borrower outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Multicurrency Revolving Credit Facility.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for such Facility plus
(in the case of a Eurocurrency Rate Loan of any Lender which is lent from a
Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Multicurrency Revolving
Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

-67-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and 2.03(i):

(a) Commitment Fee. (i) The Company shall pay to the Administrative Agent for
the account of each U.S. Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee in Dollars equal to the
Applicable Fee Rate times the actual daily amount by which the U.S. Revolving
Credit Facility exceeds the Outstanding Amount of U.S. Revolving Credit Loans,
subject to adjustment as provided in Section 2.17. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Initial Borrowing Date, and on the last day of the Availability Period for the
U.S. Revolving Credit Facility. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

(ii) The Company shall pay to the Administrative Agent for the account of each
Multicurrency Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in Dollars equal to the Applicable
Fee Rate times the actual daily amount by which the Multicurrency Revolving
Credit Facility exceeds the sum of (i) the Outstanding Amount of Multicurrency
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Initial Borrowing Date,
and on the last day of the Availability Period for the Multicurrency Revolving
Credit Facility. The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Fee Rate during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(iii) The Company shall pay to the Administrative Agent for the account of each
Lender which has a Commitment during the Pre-Funding Period a commitment fee in
Dollars on the amount of such Commitment equal to (x) with respect to Revolving
Credit Commitments and Term A Commitments, 0.50% per annum and (y) with respect
to the Term B Commitment (A) prior to April 20, 2013, 0.50% per annum and
(B) thereafter, (I) 2.75% per annum times (II) 50%. The commitment fee shall
accrue at all times during the Pre-Funding Period and shall be due and payable
on the last day of the Pre-Funding Period. The commitment fee shall be
calculated quarterly in arrears and if there is any change in the applicable
rate during any quarter, the actual daily amount shall be computed and
multiplied by the applicable rate separately for each period during such quarter
that such applicable rate was in effect.

 

-68-



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year);
provided that in the case of interest in respect of Committed Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, such rate basis shall be in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrowers in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

-69-



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after (i) 2:00 p.m. in the case of payments
in Dollars or (ii) the Applicable Time specified by the Administrative Agent in
the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

-70-



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the appropriate L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the appropriate
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not

 

-71-



--------------------------------------------------------------------------------

due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment (other than assignments
permitted by Section 10.06) to the Company or any Affiliate thereof (as to which
the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Amend and Extend Transactions.

(a) The Company may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity or termination
date of any tranche of Revolving Credit Commitments and/or Term Loans to the
extended maturity or termination date specified in such notice. Such notice
shall set forth (i) the amount of the applicable tranche of Revolving Credit
Commitments and/or Term Loans to be extended (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000), (ii) the date on
which such Extension is requested to become effective (which shall be not less
than 10 Business Days nor more than 60 days after the date of such Extension
request (or such longer or shorter periods as the Administrative Agent shall
agree)) and (iii) identifying the relevant tranche of Revolving Credit
Commitments and/or Term Loans to which the Extension request relates. Each
Lender of the applicable tranche shall be offered (an “Extension Offer”) an
opportunity, but shall be under no obligation, to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender of
such tranche pursuant to procedures established by, or reasonably acceptable to,
the Administrative Agent. If the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Credit Commitments in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, offered to be extended by the Company pursuant to
such Extension Offer, then the Term Loans or Revolving Credit Commitments, as

 

-72-



--------------------------------------------------------------------------------

applicable, of Lenders of the applicable tranche accepting such Extension Offer
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(i) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(ii) the representations and warranties set forth in Article V and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Extension, (iii) each L/C Issuer and the Swingline Lender shall
have consented to any Extension of the Multicurrency Revolving Credit
Commitments, to the extent that such extension provides for the issuance of
Letters of Credit or making of Swingline Loans at any time during the extended
period and (iv) the terms of such Extended Revolving Commitments and Extended
Term Loans shall comply with Section 2.14(c).

(c) The terms of each Extension shall be determined by the Company and the
applicable extending Lender and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Extended Term Loan
or Extended Revolving Commitment shall be no earlier than the maturity or
termination date of the tranche of Term Loans or Revolving Credit Commitments
being extended, (ii)(A) there shall be no scheduled amortization of the Extended
Revolving Commitments and (B) the weighted average life to maturity of the
Extended Term Loans shall be no shorter than the remaining weighted average life
to maturity of the tranche of Term Loans being extended, (iii) the Extended
Revolving Loans and the Extended Term Loans will rank pari passu in right of
payment and with respect to security with the Revolving Credit Loans and the
Term Loans and none of the obligors or guarantors with respect thereto shall be
a Person that is not a Loan Party, (iv) the interest rate margin, rate floors,
fees, original issue discounts and premiums applicable to any Extended Term
Loans or Extended Revolving Commitments (and the Extended Revolving Loans
thereunder) shall be determined by the Company and the Lenders providing such
Extended Term Loans or Extended Revolving Commitments, as applicable, and (v) to
the extent the terms of the Extended Term Loans or the Extended Revolving
Commitments are inconsistent with the terms set forth herein (except as set
forth in clause (i) through (iv) above), such terms shall be reasonably
satisfactory to the Administrative Agent.

(d) In connection with any Extension, the Borrowers, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extension. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension. Any Additional Credit Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to implement
the terms of any such Extension, including any amendments necessary to establish
Extended Term Loans or Extended Revolving Commitments as a new tranche of Term
Loans or Revolving Credit Commitments, as applicable, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Company in connection with the establishment of
such new tranche (including to preserve the pro rata treatment of the extended
and non-extended tranches and to provide for the reallocation of participation
in Letters of Credit or Swingline Loans upon the expiration or termination of
the commitments under any tranche), in each case on terms not inconsistent with
this Section 2.14).

2.15 Increase in Commitments.

(a) Company Request. The Company may at any time and from time to time by
written notice to the Administrative Agent elect to request (x) prior to the
Maturity Date for any Revolving Credit

 

-73-



--------------------------------------------------------------------------------

Facility, an increase to the existing Revolving Credit Commitments under such
Revolving Credit Facility (each, an “Incremental Revolving Commitment”) and/or
(y) the establishment of one or more new term loan commitments (each, an
“Incremental Term Commitment”), for so long as the Aggregate Incremental Amount
does not exceed the Incremental Cap. Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Company proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
10 Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom the
Company proposes any portion of such Incremental Commitments be allocated and
the amounts of such allocations; provided that any existing Lender approached to
provide all or a portion of the Incremental Commitments may elect or decline, in
its sole discretion, to provide such Incremental Commitment. Each Incremental
Commitment shall be in an aggregate amount of $10,000,000 or any whole multiple
of $500,000 in excess thereof (provided that such amount may be less than
$10,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of Incremental Commitments set forth in above).

(b) Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.03 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.15(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01;

(iv) on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), the
Company shall be in compliance with each of the covenants set forth in
Section 7.11 as of the end of the latest fiscal quarter for which internal
financial statements are available;

(v) the Company shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.15(d); and

(vi) the Company shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Effective Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent.

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to Incremental Commitments shall be as follows:

(i)(A) terms and provisions of Incremental Term Loans which are tranche A term
loans (“Incremental Term A Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, substantially similar to the Term A Loans (it
being understood that Incremental Term A Loans may be a part of the Term A
Loans) and (B) terms and provisions of Incremental Term Loans which are tranche
B term loans (“Incremental Term B Loans”) shall be, except as

 

-74-



--------------------------------------------------------------------------------

otherwise set forth herein or in the Increase Joinder, substantially similar to
the Term B Loans (it being understood that Incremental Term B Loans may be a
part of the Term B Loans) and to the extent that the terms and provisions of
Incremental Term A Loans are not substantially similar to the Term A Loans or
provisions of Incremental Term B Loans are not substantially similar to the Term
B Loans (except to the extent permitted by clause (iii), (iv) or (v) below) they
shall be reasonably satisfactory to the Administrative Agent; provided that in
any event the Incremental Term Loans must comply with clauses (iii), (iv) and
(v) below;

(ii) the terms and provisions of Revolving Credit Loans made pursuant to new
Commitments under a Revolving Credit Facility shall be identical to the
Revolving Credit Loans under such Revolving Credit Facility;

(iii) the weighted average life to maturity of any (A) Incremental Term A Loans
shall be no shorter than the remaining weighted average life to maturity of the
then existing Term A Loans and (B) Incremental Term B Loans shall be no shorter
than the remaining weighted average life to maturity of the then existing Term B
Loans;

(iv) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) with respect to (A) Incremental Term A Loans shall not be
earlier than the then Latest Maturity Date with respect to the Term A Loans and
(B) Incremental Term B Loans shall not be earlier than the then Latest Maturity
Date with respect to the Term B Loans;

(v) the Applicable Rate for Incremental Term Loans shall be determined by the
Company and the Lenders of the Incremental Term Loans; provided that in the
event that the All-in Yield for any Incremental Term B Loan is greater than the
All-in Yield for the Term B Loans by more than 50 basis points, then the
Applicable Rate for the Term B Loans shall be increased to the extent necessary
so that the All-in Yield for the Incremental Term Loans is 50 basis points
higher than the All-in Yield for the Term B Loans, and the Applicable Rate for
Revolving Credit Loans and the Term A Loans (at each point in the table set
forth in the definition of “Applicable Rate,” to the extent applicable) shall be
increased by the same number of basis points as the Applicable Rate for the Term
B Loan is increased; and

(vi) no more than $500,000,000 in the aggregate of Incremental Revolving
Commitments and Incremental Term A Loans may be incurred in reliance on clause
(ii) of the definition of “Incremental Cap”.

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Company, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.15. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Revolving Credit Loans or
Term Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Credit Loans made pursuant to Incremental Revolving
Commitments and Incremental Term Loans that are Term Loans, respectively, made
pursuant to this Agreement. This Section 2.15 shall supersede any provisions in
Section 2.13 or Section 10.01 to the contrary. Incremental Commitments may be
provided by existing Lenders or new Lenders or a combination thereof, as
determined by the Company and the Administrative Agent.

 

-75-



--------------------------------------------------------------------------------

(d) Adjustment of Revolving Credit Loans. To the extent the Commitments being
increased on the relevant Increase Effective Date are Incremental Revolving
Commitments, then each Revolving Credit Lender that is acquiring an Incremental
Revolving Commitment under a Revolving Credit Facility on the Increase Effective
Date shall make a Revolving Credit Loan under such Revolving Credit Facility,
the proceeds of which will be used to prepay the Revolving Credit Loans of the
other Revolving Credit Lenders under such Revolving Credit Facility immediately
prior to such Increase Effective Date, so that, after giving effect thereto, the
Revolving Credit Loans outstanding under such Revolving Credit Facility are held
by the Revolving Credit Lenders under such Revolving Credit Facility pro rata
based on their Revolving Credit Commitments under such Revolving Credit Facility
after giving effect to such Increase Effective Date. If there is a new borrowing
of Revolving Credit Loans on such Increase Effective Date, the Revolving Credit
Lenders under the Applicable Facility after giving effect to such Increase
Effective Date shall make such Revolving Credit Loans in accordance with
Section 2.01(b).

(e) Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Company in an amount equal to its new Commitment.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, to the
extent set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Term Loans or any such new
Commitments.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (ii) the Company
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iii) there shall exist a Defaulting Lender and following any reallocation of
Applicable Percentages pursuant to Section 2.17(a)(iv) all Fronting Exposure of
the L/C Issuers and such L/C Borrowing has not been eliminated, the Company
shall immediately (in the case of clause (ii) above) or within one Business Day
(in all other cases), following any request by the Administrative Agent or an
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the Case of Cash Collateral provided
pursuant to clause (ii) above, after giving effect to Section 2.18(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Company will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse such L/C Issuer.

 

-76-



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.04, 2.05, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the appropriate L/C Issuers that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the

 

-77-



--------------------------------------------------------------------------------

payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender under the Multicurrency Revolving Credit Facility
shall be entitled to receive Letter of Credit Fees for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender under
the Multicurrency Revolving Credit Facility that portion of any such fee
otherwise payable to

 

-78-



--------------------------------------------------------------------------------

such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuers
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders under the
Multicurrency Revolving Credit Facility in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.03 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender under the
Multicurrency Revolving Credit Facility to exceed such Non-Defaulting Lender’s
Commitment under the Multicurrency Revolving Credit Facility. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders under the applicable
Revolving Credit Facility or take such other actions as the Administrative Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans under such Revolving
Credit Facility to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.17(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

-79-



--------------------------------------------------------------------------------

2.18 Designated Borrowers. Effective as of the Initial Borrowing Date, each of
ArrisOpco and General Instrument Corporation shall be a “Designated Borrower”
hereunder and may receive Revolving Credit Loans for its account on the terms
and conditions set forth in this Agreement.

(b) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit Loans under a Revolving Credit Facility
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit K-1 (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein the Administrative Agent and the Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent in its sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require. Promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit K-2 (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Credit Loans under the applicable Revolving Credit Facility, on the
terms and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date.

Notwithstanding the foregoing, no Subsidiary of the Company that becomes a
Designated Borrower under a Revolving Credit Facility after the Effective Date
that is organized under the laws of a jurisdiction other than the United States,
any state thereof or the District of Columbia may borrow or maintain Loans if
any Revolving Credit Lender under such Revolving Credit Facility has notified
the Administrative Agent (which notice has not been withdrawn) that such Lender
has determined in good faith that such Lender cannot make or maintain Loans to
such Designated Borrower without (x) adverse tax or legal consequences (unless
such consequences only involve the payment of money, in which case such
Designated Borrower may borrow and maintain Loans if it agrees to pay such
Lender such amounts as such Lender determines in good faith are necessary to
compensate such Lender for such consequences) or (y) violating (or raising a
substantial question as to whether such Lender would violate) any applicable law
or regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law).

(c) The Obligations of the Company and each Designated Borrower that is (i) a
Domestic Subsidiary or (ii) a Foreign Subsidiary that is not a CFC or a
Subsidiary of a CFC shall be joint and several in nature. The Obligations of all
Designated Borrowers that are a CFC or the Subsidiary of a CFC shall be several
in nature.

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.18 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action

 

-80-



--------------------------------------------------------------------------------

which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

(e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

2.19 Credit Agreement Refinancing Facilities.

(a) The Company may, by written notice to the Administrative Agent from time to
time, request (x) Replacement Revolving Commitments to replace all or a portion
of any existing Revolving Credit Commitments under a Facility (the “Replaced
Revolving Commitments”) in an aggregate amount not to exceed the aggregate
amount of the Replaced Revolving Commitments plus any accrued interest, fees,
costs and expenses related thereto and (y) Refinancing Term Loans to refinance
all or a portion of any existing Term Loans under a Facility (the “Refinanced
Term Loans”) in an aggregate principal amount not to exceed the aggregate
principal amount of the Refinanced Term Loans plus any accrued interest, fees,
costs and expenses related thereto (including any original issue discount or
upfront fees). Such notice shall set forth (i) the amount of the applicable
Credit Agreement Refinancing Facility (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000), (ii) the date on which the
applicable Credit Agreement Refinancing Facility is to become effective (which
shall not be less than 10 Business Days nor more than 60 days after the date of
such notice (or such longer or shorter periods as the Administrative Agent shall
agree)) and (iii) whether such Credit Agreement Refinancing Facilities are
Replacement Revolving Commitments or Refinancing Term Loans. The Company may
seek Credit Agreement Refinancing Facilities from existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) or any additional Lender.

(b) It shall be a condition precedent to the effectiveness of any Credit
Agreement Refinancing Facility and the incurrence of any Refinancing Term Loans
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to such Credit Agreement
Refinancing Facility or the incurrence of such Refinancing Term Loans, as
applicable, (ii) the representations and warranties set forth in Article V and
in each other Loan Document shall be true and correct in all material respects
on and as of the date such Credit Agreement Refinancing Facility becomes
effective and the Refinancing Term Loans are made; (iii) the terms of the Credit
Agreement Refinancing Facility shall comply with Section 2.19(c) and (iv) (x)
substantially concurrently with the incurrence of any such Refinancing Term
Loans, 100% of the proceeds thereof shall be applied to repay the Refinanced
Term Loans (including accrued interest, fees and premiums (if any) payable in
connection therewith) and (y) substantially concurrently with the effectiveness
of such Replacement Revolving Credit Commitments, all or an equivalent portion
of the Revolving Credit Commitments under the applicable Facility in effect
immediately prior to such effectiveness shall be terminated, and all or an
equivalent portion of the Revolving Credit Loans then outstanding under such
Facility, together with interest thereon and all other amounts accrued for the
benefit of the Revolving Credit Lenders under such Facility, shall be repaid or
paid.

 

-81-



--------------------------------------------------------------------------------

(c) The terms of any Credit Agreement Refinancing Facility shall be determined
by the Company, the Administrative Agent and the applicable Credit Agreement
Refinancing Facility Lenders and set forth in an Additional Credit Extension
Amendment; provided that (i) the final maturity date of any Refinancing Term
Loans or Replacement Revolving Commitments shall not be earlier than the
maturity or termination date of the applicable Refinanced Term Loans or Replaced
Revolving Commitments, respectively, (ii) (A) there shall be no scheduled
amortization of the Replacement Revolving Commitments and (B) the weighted
average life to maturity of the Refinancing Term Loans shall be no shorter than
the remaining weighted average life to maturity of the Refinanced Term Loans,
(iii) the Credit Agreement Refinancing Facilities will rank pari passu in right
of payment and of security with the Revolving Credit Loans and the Term Loans
and none of the obligors or guarantors with respect thereto shall be a Person
that is not a Loan Party, (iv) the interest rate margin, rate floors, fees,
original issue discount and premiums applicable to the Credit Agreement
Refinancing Facilities shall be determined by the Company and the applicable
Credit Agreement Refinancing Facility Lenders and (v) to the extent the terms of
the Credit Agreement Refinancing Facilities are inconsistent with the terms set
forth herein (except as set forth in clause (i) through (iv) above), such terms
shall be reasonably satisfactory to the Administrative Agent.

(d) In connection with any Credit Agreement Refinancing Facility pursuant to
this Section 2.19, the Borrowers, the Administrative Agent and each applicable
Credit Agreement Refinancing Facility Lender shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Credit Agreement Refinancing Facilities. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Additional Credit
Extension Amendment. Any Additional Credit Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section 2.19, including any amendments necessary to establish the
applicable Credit Agreement Refinancing Facility as a new tranche of Term Loans
or Revolving Credit Commitments (as applicable) and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Company in connection with the establishment of
such tranches (including to preserve the pro rata treatment of the refinanced
and non-refinanced tranches and to provide for the reallocation of participation
in outstanding Letters of Credit and Swing Line Loans upon the expiration or
termination of the commitments under any tranche), in each case on terms
consistent with this Section 2.19. Upon effectiveness of any Replacement
Revolving Commitments pursuant to this Section 2.19, each Revolving Credit
Lender with a Revolving Credit Commitment under the Replacement Revolving
Commitment immediately prior to such effectiveness will automatically and
without further act be deemed to have assigned to each applicable Replacement
Revolving Lender, and each such Replacement Revolving Lender will automatically
and without further act be deemed to have assumed, a portion of such existing
Revolving Credit Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit and Swing Line Loans
held by each Revolving Credit Lender (including each such Replacement Revolving
Lender) under the Applicable Revolving Credit Facility will equal its Applicable
Percentage with respect to the Revolving Credit Loans under such Revolving
Credit Facility. If, on the date of such effectiveness, there are any Revolving
Credit Loans outstanding under Replacement Revolving Commitment, such Revolving
Credit Loans shall upon the effectiveness of such Replacement Revolving
Commitment be prepaid from the proceeds of additional Revolving Credit Loans
made under such Replacement Revolving Loans so that Revolving Credit Loans are
thereafter held by the Revolving Credit Lenders (including each Replacement
Revolving Lender) according to their Applicable Percentage under the Applicable
Revolving Credit Facility, which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any costs incurred by
any Revolving Credit Lender in accordance with

 

-82-



--------------------------------------------------------------------------------

Section 3.05. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

-83-



--------------------------------------------------------------------------------

(c) Tax Indemnifications. (i) Without duplication of additional amounts paid
pursuant to Section 3.01(a), each Borrower shall, and does hereby, jointly and
severally (in the case of Borrowers that are Domestic Subsidiaries), indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Taxes attributable to such
Lender or L/C Issuer (but only to the extent that a Borrower has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrowers to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such Lender
or such L/C Issuer, in each case, that are payable or paid by the Administrative
Agent or a Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and each L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

(e) Status of Lenders Tax Documents

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times prescribed by
applicable law or as reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the

 

-84-



--------------------------------------------------------------------------------

completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter pursuant to
applicable law or upon the reasonable request of the Company or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter pursuant to applicable law or upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;

 

-85-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter pursuant to applicable law or upon the reasonable request of the
Company or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund or offset of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund or offset of any Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund or offset (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund or offset),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund or offset to such Governmental Authority. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

 

-86-



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or, in the case of Eurocurrency
Loans in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable interbank eurodollar market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the

 

-87-



--------------------------------------------------------------------------------

Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves of Eurocurrency Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or any applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein,
including any change in Mandatory Costs;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

 

-88-



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Company
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13 or Section 2.19;

 

-89-



--------------------------------------------------------------------------------

excluding the loss of the Applicable Margin but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

For the avoidance of doubt, this Section 3.05 shall not apply to Taxes.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Company such Lender or L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), or if a Revolving Credit Lender has objected to the designation
of a Subsidiary as a Designated Borrower, the Company may replace such Lender in
accordance with Section 10.13.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to the Effective Date.

This Agreement shall become effective, on the terms and subject to the other
conditions set forth herein, upon:

(a) the Administrative Agent’s receipt of originals or telecopies or electronic
copies (followed promptly by originals) unless otherwise specified, of
counterparts of this Agreement, each properly executed by a Responsible Officer
of the Company, ArrisOpco and Merger Sub and a duly acting officer of each of
the parties hereto;

 

-90-



--------------------------------------------------------------------------------

(b) the representations and warranties set forth in Sections 5.01 and 5.02 shall
be true and correct with respect to the Company, ArrisOpco and Merger Sub; and

(c) the Administrative Agent’s receipt, at least seven Business Days prior to
the Effective Date, of all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, in each case to the extent requested by the Administrative Agent in writing
at least 10 Business Days prior to the Effective Date.

4.02 Conditions to the Initial Borrowing Date.

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) The Effective Date shall have occurred.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Initial Borrowing Date (or, in the case of certificates of
governmental officials, a recent date before the Initial Borrowing Date) and
each in form and substance satisfactory to the Administrative Agent and each of
the Lenders:

(i) Originals or electronic copies of counterparts of this Agreement, each
properly executed by a Responsible Officer of each Loan Party other than the
Company, ArrisOpco and Merger Sub;

(ii) Notes executed by applicable Borrowers in favor of each Lender requesting a
Note;

(iii) a guarantee and collateral agreement, in substantially the form of Exhibit
G (together with each other security agreement and guarantee and collateral
agreement supplements delivered pursuant to Section 6.12, in each case as
amended, the “Guarantee and Collateral Agreement”), duly executed by each Loan
Party, together with:

(A) certificates and instruments to the extent required to be delivered pursuant
to the Guarantee and Collateral Agreement accompanied by undated stock powers or
instruments of transfer executed in blank,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Guarantee
and Collateral Agreement, covering the Collateral described in the Guarantee and
Collateral Agreement,

 

-91-



--------------------------------------------------------------------------------

(C) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted
Encumbrances),

(D) a Perfection Certificate, in substantially the form of Exhibit I, duly
executed by each of the Loan Parties, and

(E) subject to the last proviso of this Section 4.02(b), evidence that all other
actions, recordings and filings that the Administrative Agent may deem necessary
or desirable in order to perfect the Liens created under the Guarantee and
Collateral Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

(iv) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Guarantee and Collateral
Agreement and to the extent applicable) (together with each other intellectual
property security agreement delivered pursuant to Section 6.12, in each case as
amended, the “Intellectual Property Security Agreement”), duly executed by each
Loan Party, together with evidence that all action that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Intellectual Property Security Agreement has been taken;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vi) good standing certificates for each Loan Party as of a recent date in its
state of organization or formation;

(vii) a favorable opinion of Troutman Sanders LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit J-1 and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;

(viii) a favorable opinion of The Delaware Counsel Group LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit J-2 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

(ix) a certificate signed by a Responsible Officer of the Company certifying
that the conditions specified in Sections 4.02(e), (f) and (i) have been
satisfied;

 

-92-



--------------------------------------------------------------------------------

(x) certificates attesting to the Solvency of the Company and its Subsidiaries
on a consolidated basis before and after giving effect to the Transaction, from
its chief financial officer, substantially in the form of Exhibit M;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Secured Parties, as
an additional insured or loss payee, as the case may be, under all insurance
policies (including flood insurance policies) maintained with respect to the
assets and properties of the Loan Parties that constitutes Collateral;

(xii) certified copies of each of the Related Documents, duly executed by the
parties thereto, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall request;

(xiii) evidence that all outstanding Indebtedness and preferred stock of the
Company and its Subsidiaries (other than Indebtedness under the Facilities and
the Convertible Notes) is being repaid in full and commitments with respect
thereto are being terminated and all Liens securing such obligations have been,
or concurrently with the Initial Borrowing Date are being, released;

(xiv) such changes, revisions and/or supplements to the schedules and other
attachments previously delivered pursuant to Section 4.01(a) as may be requested
by the Loan Parties and be reasonably acceptable to the Administrative Agent;

provided, however, that, each of the requirements set forth in
Section 4.02(b)(ii) and (iii) above, including the delivery of documents and
instruments necessary to create and perfect the Liens created under the
Guarantee and Collateral Agreement (except for the execution and delivery of the
Guarantee and Collateral Agreement and to the extent that a Lien on such
Collateral may be perfected by the filing of a financing statement under the
Uniform Commercial Code) shall not constitute conditions precedent to any Credit
Extension on the Initial Borrowing Date after the Company’s use of commercially
reasonable efforts to provide such items on or prior to the Initial Borrowing
Date or without undue burden or expense if the Company agrees to deliver, or
cause to be delivered, such search results, documents and instruments, or take
or cause to be taken such other actions as may be required to perfect such
security interests within ninety (90) days after the Initial Borrowing Date
(subject to extensions approved by the Administrative Agent in its reasonable
discretion).

(c) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Initial Borrowing Date shall have been paid and
(ii) all fees required to be paid to the Lenders on or before the Initial
Borrowing Date shall have been paid.

(d) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Initial Borrowing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

(e) The Specified Representations shall be true and correct in all material
respects (or, if qualified by “materiality,” “Material Adverse Effect” or
similar language, in all respects

 

-93-



--------------------------------------------------------------------------------

(after giving effect to such qualification)) on and as of the Initial Borrowing
Date; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that any
references to Material Adverse Effect in the Specified Representations shall be
deemed to be references to Company Material Adverse Effect.

(f) The Acquisition Agreement Representations shall be true and correct.

(g) The Acquisition Agreement shall be in full force and effect and the
Acquisition shall have been consummated substantially and in all material
respects in accordance with the terms of the Acquisition Agreement and the
Related Documents, without any waiver or amendment materially adverse to the
Lenders not consented to by the Lenders (such consent not to be unreasonably
withheld) of any term, provision or condition set forth therein, and in
compliance with all applicable requirements of Law.

(h) The Administrative Agent shall have received the Audited Financial
Statements, the Interim Financial Statements and the Pro Forma Financial
Statements.

(i) Since December 31, 2011, there shall not have been any event, change,
occurrence or circumstance that, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect.

(j) The Administrative Agent and, if applicable, each applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(k) The Administrative Agent shall have received satisfactory evidence that the
sum of (x) the product of (1) the number of shares of Base Stock Consideration
(as defined in Section 3.02(a) of the Acquisition Agreement) issued to Seller
(as defined in the Acquisition Agreement) multiplied (2) by the Per Share Price
(as defined in the Acquisition Agreement), plus (y) the aggregate cash
consideration, if any, received from the Equity Investors (as defined in
Section 3.06 of the Acquisition Agreement) for shares of the Company, shall be
at least $300,000,000.

(l) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.18 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Initial
Borrowing Date specifying its objection thereto.

4.03 Conditions to All Credit Extensions after the Initial Borrowing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) after the Initial Borrowing
Date is subject to the following conditions precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on

 

-94-



--------------------------------------------------------------------------------

and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.03, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.18 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Commencing on the Initial Borrowing Date (except for the representations and
warranties in Sections 5.01 and 5.02 as they relate to the Company, ArrisOpco
and Merger Sub), the Company represents and warrants to the Administrative Agent
and the Lenders that:

5.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s

 

-95-



--------------------------------------------------------------------------------

Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party of
affecting such Person or the Properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law applicable to such Loan Party, the violation of which
would have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required as a condition to the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for the authorizations, approvals, actions, notices and filings
listed on Schedule 5.03, all of which have been duly obtained, taken, given or
made and are in full force and effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements of ArrisOpco (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the ArrisOpco and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of ArrisOpco and its Subsidiaries, as of the date thereof, including
liabilities for Taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of ArrisOpco and its Subsidiaries
dated each Interim Financial Statement Date, and the related consolidated
statements of income and cash flows for the fiscal quarter or year, as
applicable, ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
ArrisOpco and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Schedule 5.05(b) sets forth
all indebtedness, direct or contingent, of the Company and its consolidated
Subsidiaries having an outstanding principal balance of $10,000,000 or more as
of the date of such financial statements.

(c) The Audited Financial Statements of the Acquired Business and the unaudited
combined balance sheet of the Acquired Business and its Subsidiaries dated each
Interim Financial Statement Date and the related combined statements of income
and cash flows for the fiscal quarter or year, as applicable, ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby (except in each case as described in the notes thereto)
and on that basis fairly present, in all material respects, the financial
position, results of operations and cash flows of the Acquired Business as of
the dates and for the periods indicated, subject, in the case of the Interim
Financial Statements, to normal year-end adjustments.

 

-96-



--------------------------------------------------------------------------------

(d) Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(e) The consolidated pro forma balance sheet of the Company and its Subsidiaries
as at the Pro Forma Balance Sheet Date, and the related consolidated pro forma
statement of operations of the Company and its Subsidiaries for the four
consecutive fiscal quarters then ended (the “Pro Forma Financial Statements”),
certified by the chief financial officer or treasurer of the Company, copies of
which have been furnished to each Lender, fairly present the consolidated pro
forma financial condition of the Company and its Subsidiaries as at such date
and the consolidated pro forma results of operations of the Company and its
Subsidiaries for the period ended on such date, in each case giving effect to
the Transaction.

(f) The consolidated forecasted balance sheets, statements of income and cash
flows of the Company and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Company’s best estimate of its future financial condition and performance.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Company after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) challenge the execution, delivery or
performance of this Agreement or any other Loan Document, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments; Security Interests. (a) Each
Loan Party and each of its Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries having a
value of $1,000,000 or more, showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.08(b), and as otherwise permitted by
Section 7.01.

(c) Schedule 4(a) of the Perfection Certificate sets forth a complete and
accurate list of all real property owned by each Loan Party having an estimated
market value in excess of $7,500,000, showing as of the date thereof the street
address, county or other relevant jurisdiction, state, record owner and book and
estimated fair value thereof. Each Loan Party and each of its Subsidiaries has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party or such Subsidiary, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.

 

-97-



--------------------------------------------------------------------------------

(d) The Mortgages executed and delivered on the Initial Borrowing Date are, and
the Mortgages executed and delivered after the Initial Borrowing Date will be,
effective to create in favor of the Administrative Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable first priority Lien on all of
the applicable Loan Parties’ right, title and interest in and to the Mortgaged
Property (as such term is defined in the applicable Mortgage) thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, and all relevant mortgage taxes and
recording charges are duly paid, the Administrative Agent (for the benefit of
the Secured Parties) shall have a perfected first priority Lien on, and security
interest in, all right, title, and interest of the applicable Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted
Encumbrances.

(e) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent (for the benefit of the Secured Parties), a legal,
valid and enforceable security interest in the Collateral and proceeds thereof
and in the case of the Pledged Notes and Pledged Stock described in the
Guarantee and Collateral Agreement, when notes or certificates representing such
Pledged Notes and Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed undated stock power or
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement, when financing statements and other filings specified
therein in appropriate form are filed in the offices specified therein, the
Guarantee and Collateral Agreement shall constitute, to the extent of the
Pledged Notes or Pledged Stock so delivered or to the extent perfection can be
achieved by the filing of a financing statement, a fully perfected security
interest in all right, title and interest of the Loan Parties in such Collateral
and the proceeds thereof, as security for the Obligations, in each case prior
and superior in right to any other Person (except, in the case of Collateral
other than pledged stock, Permitted Encumbrances).

5.09 Environmental Compliance. (a) None of the properties currently or, to the
Loan Parties’ knowledge, formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; there are no and to the knowledge of the Loan Parties and their
Subsidiaries never have been any underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or, to the best of the knowledge of the Loan Parties, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on, at or in any property
currently owned or operated by any Loan Party or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect; and Hazardous
Materials have not been Released on, at, under or from any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries in a
manner, form or amount which could reasonably be expected to have a Material
Adverse Effect.

(b) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law which could reasonably be expected to have a Material Adverse
Effect; and all Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner which could not reasonably expected to result in a Material Adverse
Effect.

 

-98-



--------------------------------------------------------------------------------

(c) The Loan Parties and their respective Subsidiaries: (i) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and (iv) to
the extent within the control of the Loan Parties and their respective
Subsidiaries, each of their Environmental Permits will be timely renewed and
complied with, any additional Environmental permits that may be required of any
of them will be timely obtained and complied with, without material expense, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained, without
material expense, in each case except where the failure to so comply, hold,
renew or maintain could not reasonably be expected to have a Material Adverse
Effect.

5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates; provided that the Company and its Subsidiaries may self-insure to the
extent customary among companies engaged in similar businesses and operating in
similar localities.

5.11 Taxes. The Company and each of its Subsidiaries have timely filed all
federal and all material state and other tax returns and reports required to be
filed, and have timely paid all U.S. federal income taxes and all material state
and other Taxes (whether or not shown on a tax return), including in its
capacity as a withholding agent, levied or imposed upon it or its properties,
income or assets otherwise due and payable, except those Taxes which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed material tax assessment or other claim against, and no material tax
audit with respect to, the Company or any Subsidiary which could reasonably be
expected to have a Material Adverse Effect.

5.12 ERISA Compliance. (a) Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws except where any
such failure to comply could not reasonably be expected to have a Material
Adverse Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service or the time to apply
for such a letter has not yet expired. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

-99-



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred, and neither the Company nor with respect to
any Pension Plan or Multiemployer Plan, any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Company nor with respect to any Pension Plan any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums with respect to any Pension Plan, and there are no
premium payments which have become due that are unpaid with respect to any
Pension Plan; (iv) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no actuary or legal counsel for any Pension Plan has
advised the Company or any ERISA Affiliate that an event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan, in
each case, except to the extent any of such events or occurrences described in
the foregoing clauses (i) through (v), individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

(d) Neither the Company or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than on the Initial Borrowing Date, those
listed on Schedule 5.12(d) hereto.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party that is not subject to United States law (a “Foreign Plan”), in each case
except as could not reasonably be expected to have a Material Adverse Effect:

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Initial Borrowing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of Schedule
5.13 free and clear of all Liens except those created under the Collateral
Documents. As of the Initial Borrowing Date,

 

-100-



--------------------------------------------------------------------------------

no Loan Party has any equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.13. Set forth
on Part (d) of Schedule 5.13 is a complete and accurate list of all Loan
Parties, showing as of the Initial Borrowing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.02(b)(vi) is a true and correct copy of
each such document, each of which is valid and in full force and effect as of
the Initial Borrowing Date.

5.14 Margin Regulations; Investment Company Act. No Borrower is engaged or will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the applicable Borrower only or of the Company and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

None of the Company, any Person Controlling the Company, or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.15 Disclosure.

The reports, financial statements, certificates and other information furnished
(whether in writing or orally) by or on behalf of the Company or any Subsidiary
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, at the Effective Date (in the case of the
Information Memorandum) or at the time furnished (in the case of all other
reports, financial statements, certificates or other information), when taken as
a whole, did not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
reasonable assumptions.

5.16 Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

The Company and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, and Schedules 7(a) and 7(b) of the Perfection Certificate set forth a
complete and accurate list of all such IP Rights owned or used by the

 

-101-



--------------------------------------------------------------------------------

Company and each of its Subsidiaries which are registered with any Governmental
Authority as of the Initial Borrowing Date (as such schedules are supplemented
pursuant to Section 6.02(f)). To the best knowledge of the Company, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
of its Subsidiaries infringes upon any rights held by any other Person which
could reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. The Company and its Subsidiaries, on a consolidated basis, are
Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Company or any of its
Subsidiaries as of the Initial Borrowing Date. Neither the Company nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which could reasonably be expected
to have a Material Adverse Effect.

5.21 OFAC; PATRIOT Act.

(a) No Loan Party, nor, to the knowledge of any Loan Party, any Related Party,
(i) is currently the subject of any Sanctions, (ii) is located, organized or
residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, the Arrangers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender) of Sanctions.

(b) To the extent applicable, each of the Company and its Subsidiaries is in
compliance, in all material respects, with the USA PATRIOT Act.

5.22 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Transactions and to pay related fees and expenses. The proceeds
of the Revolving Credit Loans and the Swingline Loans, and the Letters of
Credit, shall be used for general corporate purposes; provided that up to
$5,000,000 of Revolving Credit Loans may be made on the Initial Borrowing Date
to finance a portion of the Transactions and to pay related fees and expenses.

5.23 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and

 

-102-



--------------------------------------------------------------------------------

performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding the Company shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to (provided the Company and its Subsidiaries shall not be required to comply
with this Article VI (except Section 6.01(d), (e) or (g)) prior to the Initial
Borrowing Date):

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or, if earlier or later, the date required to be
filed with the SEC) (commencing with the fiscal year ended December 31, 2012), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided the financial
statements delivered pursuant to this paragraph for the fiscal year ended
December 31, 2012 shall be those of ArrisOpco and its Subsidiaries;

 

-103-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier or later, the date required to be filed with the SEC) (commencing with
the fiscal quarter ended March 31, 2013), a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of the Company’s fiscal year then ended, and the related
consolidated statements of changes in comprehensive income and cash flows for
the portion of the Company’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) as soon as available, but in any event at least 30 days after the end of
each fiscal year of the Company, an annual business plan and budget of the
Company and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Company, in form satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date for the Term B Facility occurs);

(d) if the Effective Date occurs after March 30, 2013, the audited consolidated
balance sheet and audited consolidated statements of operations, cash flows and
shareholders’ equity of each of the Borrower and the Acquired Business as of and
for the year ended December 31, 2012, accompanied by an unqualified report
thereon of the independent accountants of the Borrower and the Acquired
Business, as applicable (but in any event, such financial statements to be made
available to the Administrative Agent and the Lenders as soon as available);

(e) if the Effective Date occurs after February 28, 2013 and on or before
March 30, 2013, an unaudited consolidated balance sheet and related consolidated
statements of operations, cash flows and shareholders’ equity of each of the
Borrower and the Acquired Business for the fiscal year ended December 31, 2012
(but in any event, such financial statements to be made available to the
Administrative Agent and the Lenders as soon as available);

(f) any additional audited and unaudited financial statements received by
ArrisOpco with respect to the Acquired Business or which ArrisOpco filed with
the SEC and any material information delivered to ArrisOpco by or on behalf of
the Acquired Business pursuant to the Acquisition Agreement; and

(g) the Pro Forma Financial Statements, promptly after the historical financial
statements for the applicable periods are available.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

-104-



--------------------------------------------------------------------------------

Upon the request of Administrative Agent, the Company shall cause its senior
management to participate in a telephonic meeting with the Administrative Agent
and the Lenders (with a question and answer period) after the delivery of
financial statements pursuant to 6.01(a) and 6.01(b) above, to be held at such
time as may be agreed to by the Company and the Administrative Agent.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent:

(a) [Intentionally Omitted];

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing (i) if the Initial Borrowing Date occurs on
or before May 15, 2013, with the delivery of the financial statements for the
fiscal quarter ended June 30, 2013, (ii) if the Initial Borrowing Date occurs
after May 15, 2013 but on or before August 15, 2013, with the delivery of the
financial statements for the fiscal quarter ended September 30, 2013 or (iii) if
the Initial Borrowing Date occurs after August 15, 2013, with the delivery of
the financial statements for the fiscal year ended December 31, 2013), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Company (which delivery
may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Company (i) a report supplementing Schedules 7(a) and 7(b) of
the Perfection Certificate, setting forth (A) a list of registration numbers for
all patents, trademarks, service marks, trade names and copyrights awarded to
the Company or any Subsidiary thereof during such fiscal year and (B) a list of
all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by the Company or
any Subsidiary thereof during such fiscal year and the status of each such
application; and (ii) a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedule as may
be necessary for such Schedule to be accurate and complete; each such report
under this paragraph (f) to be signed by a Responsible Officer of the Company
and to be in a form reasonably satisfactory to the Administrative Agent;

 

-105-



--------------------------------------------------------------------------------

(g) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent and (ii) the Company shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to any of the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that so long as such Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

-106-



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event that has resulted or could reasonably
be expected to have a Material Adverse Effect;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets for which the
Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv); and

(f) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Company setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, (i) all material Tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets; and (ii) all lawful claims which,
if unpaid, would by law become a Lien upon its property; provided that neither
the Company nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge, levy or claim (x) while the same is being
contested by it in good faith and by appropriate proceedings diligently pursued
so long as the Company or such Subsidiary, as the case may be, shall have set
aside on its books adequate reserves in accordance with GAAP (segregated to the
extent required by GAAP) or their equivalent in the relevant jurisdiction of the
taxing authority with respect thereto or (y) if the failure to pay, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Company and its Subsidiaries
may consummate the Transaction and any other merger or consolidation permitted
under Section 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

-107-



--------------------------------------------------------------------------------

6.07 Maintenance of Insurance. (a) Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and all such insurance shall
(i) provide for not less than 30 days’ prior notice (10 days’, in the case of
non-payment of premium) to the Administrative Agent of termination, lapse or
cancellation of such insurance, (ii) name the Administrative Agent as mortgagee
(in the case of property insurance) or additional insured on behalf of the
Secured Parties (in the case of liability insurance) or loss payee (in the case
of property insurance), as applicable, (iii) if reasonably requested by the
Administrative Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Administrative Agent.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Company shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company (which shall not be less than two Business Days); provided, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security.

 

-108-



--------------------------------------------------------------------------------

(a) Upon the formation or acquisition of any new direct or indirect Material
Subsidiary (other than any Excluded Subsidiary) by any Loan Party, then the
Company shall, at the Company’s expense:

(i) within 30 days after such formation or acquisition (or such longer period as
the Administrative Agent shall approve), cause such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so),
to duly execute and deliver to the Administrative Agent a supplement to the
Guarantee and Collateral Agreement, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

(ii) within 30 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), furnish to the Administrative Agent
a description of the real and personal properties of such Subsidiary, in detail
satisfactory to the Administrative Agent,

(iii) within 30 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of
trust, supplements to the Guarantee and Collateral Agreement, Perfection
Certificate and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent (including delivery
of all certificates, if any, representing the Equity Interests in and of such
Subsidiary, and other instruments of the type specified in Section 4.02(b)(ii)
and Section 6.18(a), securing payment of all the Obligations of such Subsidiary
or such parent, as the case may be, under the Loan Documents and constituting
Liens on all such real and personal properties,

(iv) within 45 days after such formation or acquisition (or such longer period
as the Administrative Agent shall approve), cause such Subsidiary and each
direct and indirect parent of such Subsidiary (if it has not already done so) to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, supplements to the Guarantee and Collateral Agreement
and security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,

(v) within 45 days after such formation or acquisition (or such longer period as
the Administrative Agent shall approve), deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and
(iv) above, and as to such other matters as the Administrative Agent may
reasonably request, and

(vi) within 60 days after such acquisition or formation (or such longer period
as the Administrative Agent shall approve), deliver to the Administrative Agent
with respect to each parcel of real property having an estimated fair market
value in excess of $7,500,000, owned by the entity that is the subject of such
formation or acquisition title policies, surveys and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

 

-109-



--------------------------------------------------------------------------------

(b) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties to the extent required by the Loan
Documents, then the Company shall, at the Company’s expense:

(i) within 10 days after such acquisition (or such longer period as the
Administrative Agent shall approve), furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii) within 15 days after such acquisition (or such longer period as the
Administrative Agent shall approve), cause the applicable Loan Party to duly
execute and deliver to the Administrative Agent deeds of trust, trust deeds,
deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
supplements to the Guarantee and Collateral Agreement and other security and
pledge agreements (including instruments of the type specified in
Section 6.18(a) as specified by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Liens on all such
properties,

(iii) within 30 days after such acquisition (or such longer period as the
Administrative Agent shall approve), cause the applicable Loan Party to take
whatever action (including the recording of mortgages, the filing of Uniform
Commercial Code financing statements, the giving of notices and the endorsement
of notices on title documents) may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

(iv) within 30 days after such acquisition (or such longer period as the
Administrative Agent may approve), deliver to the Administrative Agent, upon the
request of the Administrative Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent may reasonably request, and

(v) within 60 days after any acquisition of a real property (or such longer
period as the Administrative Agent may approve), deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to such real property title policies, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent,

(c) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, supplements to the
Guarantee and Collateral Agreement and other security and pledge agreements.

(d) Notwithstanding the foregoing, Excluded Property shall not constitute
Collateral.

 

-110-



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect;
obtain and renew all Environmental Permits necessary for its operations and
properties except where the failure to so obtain or renew could not reasonably
be expected to have a Material Adverse Effect; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, response or other
corrective action necessary to address all Hazardous Materials at, on, under or
emanating from any of properties owned, leased or operated by it in accordance
with the requirements of all Environmental Laws; provided, however, that neither
the Company nor any of its Subsidiaries shall be required to undertake any such
investigation, study, sampling, testing cleanup, removal, remedial or other
action to the extent that (a) its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP or (b) the failure to
perform such obligations could not reasonably be expected to have a Material
Adverse Effect.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
the Required Lenders through the Administrative Agent, take any action necessary
or reasonably appropriate to carry out more effectively the purposes of the Loan
Documents.

6.15 Information Regarding Collateral. Not effect any change (i) in any Loan
Party’s legal name, (ii) in the location of any Loan Party’s chief executive
office, (iii) in any Loan Party’s identity or organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than 10 days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

6.16 Minimum Unrestricted Cash.

Hold Unrestricted Cash in an amount at least equal to the aggregate principal
amount outstanding under the Convertible Notes at such time.

6.17 Maintenance of Ratings.

In respect of the Company, use commercially reasonable efforts to (i) cause each
Facility to be continuously rated (but not any specific rating) by Moody’s and
S&P and (ii) maintain a public corporate rating (but not any specific rating)
from Moody’s and S&P.

6.18 Post-Closing Obligations.

On or before a date which is 90 days following the Initial Borrowing Date (or 75
days in the case of clause (b) hereof, in each case, unless a later date is
otherwise agreed by the Administrative Agent), provide to the Administrative
Agent deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages and leasehold deeds of trust in such form as the Administrative Agent
and its counsel may

 

-111-



--------------------------------------------------------------------------------

reasonably agree and covering the properties listed on Schedule 6.18(a)
(together with the fixture filings and Assignments of Leases and Rents referred
to therein and each other mortgage delivered pursuant to Section 6.12, in each
case as amended, the “Mortgages”), duly executed by the appropriate Loan Party,
together with:

(a) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and other fees in connection therewith have been paid,

(b) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens and without any survey exception) and encumbrances,
excepting only Permitted Encumbrances, and providing for such other affirmative
insurance and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable,

(c) evidence of the insurance required by the terms of the Mortgages,

(d) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Company and each Loan Party relating thereto);

(e) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly (provided the Company and its Subsidiaries
shall not be required to comply with this Article VII (except Section 7.17)
prior to the Initial Borrowing Date):

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Initial Borrowing Date and listed on Schedule 5.08(b)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(e), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(e);

 

-112-



--------------------------------------------------------------------------------

(c) Liens for taxes not yet due or Liens for taxes which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) Liens such as banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
depository institution in the ordinary course of business;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) imperfections of title, statutory exceptions to title, restrictive
covenants, rights of way, easements, servitudes, mineral interest reservations,
municipal and zoning by-laws and ordinances or similar laws or rights reserved
to or vested in any governmental office or agency to control or regulate the use
of any real property, general real estate taxes and assessments not yet
delinquent and other encumbrances on real property that (i) do not arise out of
the incurrence of any Indebtedness for money borrowed and (ii) do not interfere
with or impair in any material respect the operation, in the ordinary course of
business, of the real property on which such Lien is imposed;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(j) Liens securing Indebtedness permitted under Section 7.02(g) in respect of
obligations under Capitalized Leases, Synthetic Lease Obligations and purchase
money obligations for fixed or capital assets ; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

(k) Liens (i) on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(h) and (ii) Liens securing any Permitted Refinancing of the
Indebtedness secured by the Liens described in clause (i) above;

 

-113-



--------------------------------------------------------------------------------

(l) Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Company or any Subsidiary in
the ordinary course of business;

(m) Liens incurred and financing statements filed or recorded in each case with
respect to property leased by the Company and its Subsidiaries in the ordinary
course of business to the owners of such property which are operating
leases; provided that such Lien does not extend to any other property of the
Company and its Subsidiaries;

(n) deposits of cash or the issuance of a Letter of Credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;

(o) Liens on existing and future cash or Cash Equivalents securing or supporting
letters of credit or bank guaranties permitted by Section 7.02(i);

(p) Liens on property or assets of Foreign Subsidiaries securing indebtedness of
Foreign Subsidiaries permitted by Section 7.02(p);

(q) Liens arising from the granting of a lease or license to enter into or use
any asset of the Company or any Subsidiary of the Company to any Person in the
ordinary course of business of the Company or any Subsidiary of the Company that
does not interfere in any material respect with the use or application by the
Company or any Subsidiary of the Company of the asset subject to such license in
the business of the Company or such Subsidiary;

(r) Liens attaching solely to cash earnest money deposits made by the Company or
any Subsidiary of the Company in connection with any letter of intent or
purchase agreement entered into it in connection with an acquisition permitted
hereunder;

(s) Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;

(t) Liens on insurance policies and proceeds thereof to secure premiums
thereunder;

(u) Liens securing trade letters of credit and permitted by Section 7.02(l);

(v) Liens on assets that may be deemed to exist by reason of contractual
provisions that restrict the ability of the Borrower or any of its Subsidiaries
from granting or permitting to exist Liens on such assets to the extent such
restrictions are permitted by Section 7.09;

(w) Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as such in connection with the defeasance or discharge of Indebtedness
thereunder, so long as the payment of such money or property to such trustee or
administrative agent would be permitted by the Loan Documents;

 

-114-



--------------------------------------------------------------------------------

(x) Liens in favor of customs brokers or customs and revenue authorities to
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business;

(y) Liens securing obligations under a Tax Incentive Transaction on the property
subject thereto;

(z) Liens created under any agreement relating to the Disposition of assets
permitted hereunder, provided that such Liens relate solely to the assets
subject to such Disposition;

(aa) Liens securing Indebtedness permitted by Section 7.02(n); and

(bb) additional Liens incurred by the Company and its Subsidiaries so long as,
without duplication, (i) the value of the property subject to such Liens at the
time such Lien is incurred and (ii) the principal amount all Indebtedness
(including any refinancings of such Indebtedness) and other obligations secured
thereby do not exceed $50,000,000.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(b) Indebtedness evidenced by the Convertible Notes and any Permitted
Refinancing thereof;

(c) Indebtedness of a Subsidiary of the Company owed to the Company or a
Subsidiary of the Company, which Indebtedness shall (i) be otherwise permitted
under the provisions of Section 7.03 and (ii) if owed by a Loan Party to a
Subsidiary that is not a Loan Party, be subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent;

(d) Indebtedness under the Loan Documents;

(e) Indebtedness outstanding on the Initial Borrowing Date and listed on
Schedule 7.02 and any Permitted Refinancing thereof;

(f) Guarantees of the Company or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Company or any Subsidiary; provided that
Guarantees by any Loan Parties of Indebtedness of any Subsidiaries that are not
Loan Parties are Investments permitted by Section 7.03(c), (h), (i), (m) or (n);

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$50,000,000;

 

-115-



--------------------------------------------------------------------------------

(h) Indebtedness of any Person that becomes a Subsidiary of the Company after
the date hereof in accordance with the terms of Section 7.03(i), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Company (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Company); and any Permitted Refinancing
thereof;

(i) Indebtedness in an aggregate principal amount of up to $15,000,000
consisting of letters of credit or bank guaranties issued to support the
obligations of the Company or any Subsidiary incurred in the ordinary course of
business;

(j) Indebtedness incurred to pay premiums for insurance policies maintained by
the Company or any of its Subsidiaries in the ordinary course of business not
exceeding in aggregate the amount of such unpaid premiums;

(k) Indebtedness in the form of any earnout or other similar contingent payment
obligation incurred in connection with an acquisition permitted hereunder;

(l) Indebtedness arising in the ordinary course of business of any Loan Party or
any of its Subsidiaries as an account party in respect of trade letters of
credit; provided that no such trade letter of credit shall be secured by any
assets of a Loan Party or any of its Subsidiaries other than the assets being
acquired or shipped pursuant to such letter of credit;

(m) Indebtedness arising in the ordinary course of business in respect of
netting services, overdraft protections, cash management services and otherwise
in connection with deposit accounts;

(n) Permitted Incremental Equivalent Debt and any Permitted Refinancing thereof;
provided that it shall be a condition precedent to the effectiveness of any
Permitted Incremental Equivalent Debt that (i) after giving effect thereto, the
aggregate principal amount of the Permitted Incremental Equivalent Debt and any
Permitted Refinancing thereof (assuming all such Permitted Incremental
Equivalent Debt is fully drawn) does not exceed $300,000,000, (ii) no Default or
Event of Default shall have occurred and be continuing immediately prior to or
immediately after giving effect to such Permitted Incremental Equivalent Debt,
(iii) the Company is in compliance with Section 7.11, determined as of the
fiscal quarter of the Company most recently ended for which financial statements
have been delivered pursuant to Section 6.01 and on an Incremental Pro Forma
Basis and (iv) the representations and warranties set forth in Article V and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Permitted Incremental Equivalent Debt, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date;

(o) other unsecured Consolidated Funded Indebtedness of the Company (which may
be guaranteed by the Guarantors on an unsecured basis); provided that (i) no
Default or Event of Default shall exist immediately before or immediately after
giving effect thereto on a Pro Forma Basis, (ii) the Consolidated Net Leverage
Ratio as of the last day of the fiscal quarter of the Company most recently
ended for which financial statements have been delivered under Section 6.01,
determined on a Pro Forma Basis, is at least 0.25 less than the applicable
covenant level specified in Section 7.11(b) at the time of incurrence of such
Consolidated Funded Indebtedness and (iii) the final maturity date of any such
Consolidated Funded Indebtedness shall be no earlier than 91 days following the
Latest Maturity Date; and any Permitted Refinancing thereof;

 

-116-



--------------------------------------------------------------------------------

(p) Indebtedness of Foreign Subsidiaries not to exceed $25,000,000 at any time
outstanding;

(q) Indebtedness under a Tax Incentive Transaction; and

(r) Indebtedness in an aggregate principal amount not to exceed $50,000,000 at
any time outstanding.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Company and its Subsidiaries in the form of Cash
Equivalents or short-term marketable debt securities;

(b) advances to officers, directors and employees of the Company and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes which either (i) do not exceed $5,000,000 in aggregate amount
at any time outstanding or (ii) are expected at the time of such advance
ultimately to be recorded as an expense in conformity with GAAP;

(c) (i) Investments by the Company and its Subsidiaries in their respective
Subsidiaries outstanding on the Initial Borrowing Date, (ii) additional
Investments by the Company and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Company that are not Loan
Parties in other Subsidiaries that are not Loan Parties and (iv) so long as no
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Loan Parties in Subsidiaries that are not Loan
Parties in an aggregate amount invested at any time not to exceed $100,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement (including settlements of litigation) of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(e) Guarantees either permitted by Section 7.02 or guaranteeing obligations of
Subsidiaries incurred in the ordinary course of business and not constituting
Indebtedness;

(f) Swap Contracts permitted by Section 7.02(a);

(g) Investments consisting of prepaid expenses, pledges or deposits made in the
ordinary course of business;

(h) Investments existing on the Initial Borrowing Date (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 7.03;

(i) (1) Permitted Acquisitions; and (2) Investments of any Person that becomes a
Subsidiary on or after the Effective Date; provided that in the case of this
clause (2), (i) such Investments exist at the time such Person becomes a
Subsidiary and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming a Subsidiary;

(j) Investments to the extent that payment for such investments is made solely
with the Equity Interests of the Company;

 

-117-



--------------------------------------------------------------------------------

(k) Investments in joint ventures in an aggregate amount not to exceed
$30,000,000 in any fiscal year;

(l) Investments consisting of non-cash consideration received in the form of
securities, notes or similar obligations in connection with Dispositions not
prohibited by this Agreement;

(m) Investments by the Company and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed at any time the sum
of (i) $50,000,000 and (ii) if no Default or Event of Default exists or would
exist after giving effect thereto, the Available ECF Amount; and

(n) other Investments if immediately after giving effect to such Investments the
Consolidated Net Leverage Ratio as of the last day of the fiscal quarter of the
Company most recently ended for which financial statements have been delivered
under Section 6.01, determined on a Pro Forma Basis, would be less than 2.50 to
1.00.

For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, returns,
dividends, interest and distributions in respect thereof actually received in
cash, including from Dispositions thereof (and the amount referred to in clause
(y) shall not exceed the amount of such Investment at the time such Investment
was made).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that in the case of this clause (ii) when any Loan Party
is merging with another Subsidiary, the continuing or surviving Person shall be
(or shall become in connection therewith) a Loan Party;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to the Company or any of its Subsidiaries;

(d) any Subsidiary may liquidate, wind-up or dissolve if the Company determines
in good faith that such liquidation, winding-up or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;

(e) the Company and its Subsidiaries may consummate the Transaction;

(f) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a Subsidiary of the Company and
(ii) in the case of any such merger to which any Loan Party (other than the
Company) is a party, the surviving Person shall be (or shall become in
connection therewith) a Loan Party;

 

-118-



--------------------------------------------------------------------------------

(g) in connection with any Disposition permitted under Section 7.05, any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; and

(h) so long as no Default has occurred and is continuing or would result
therefrom, each of the Company and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Company is
a party, the Company is the surviving corporation and (ii) in the case of any
such merger to which any Loan Party (other than the Company) is a party, the
surviving Person shall be (or shall become in connection therewith) a Loan
Party.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of defaulted receivables in the ordinary course of business for
collection;

(d) any Disposition as a part of a Tax Incentive Transaction;

(e) the unwinding of any Swap Contract;

(f) any transfer arising out of the granting or creation of a Lien permitted by
Section 7.01;

(g) any Disposition occurring by reason of theft, loss, physical destruction or
damage, taking or similar event with respect to any of its property;

(h) Disposition of leasehold improvements or leased assets upon the termination
of the lease;

(i) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of new equipment or
real property or (ii) the proceeds of such Disposition are applied to the
purchase price of equipment or real property within 180 days of such
Disposition;

(j)(i) Dispositions between and among Loan Parties, (ii) Dispositions between
and among Subsidiaries that are not Loan Parties and (iii) Dispositions between
Loan Parties, on the one hand, and Subsidiaries that are not Loan Parties, on
the other hand, provided that in the case of any disposition by a Loan Party to
a Subsidiary that is not a Loan Party, such Disposition shall be an Investment
permitted by Section 7.03;

(k) Dispositions permitted by Section 7.01, Section 7.03, Section 7.04 and
Section 7.06;

(l) non-exclusive licenses of IP Rights in the ordinary course of business;

 

-119-



--------------------------------------------------------------------------------

(m) sales of accounts receivable having extended terms in an aggregate amount
not to exceed $75,000,000 in any fiscal year;

(n) other Dispositions by the Company or any Subsidiary, provided that (i) at
the time of such Disposition, no Default or Event of Default shall exist or
would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (n) in any fiscal year shall not
exceed an amount equal to ten percent (10%) of the aggregate book value of the
tangible assets of the Company and its Subsidiaries on the last day of the
immediately preceding fiscal year and (iii) the consideration for any such
Disposition shall be at least 75% cash or Cash Equivalents; provided further
that from and after the date on which the aggregate book value of all property
Disposed of in reliance on this clause (n) during the term of this Agreement
exceeds twenty-five percent (25%) of the aggregate book value of the tangible
assets of the Company and its Subsidiaries as set forth on the first financial
statements delivered after the Initial Borrowing Date pursuant to
Section 6.01(a) or (b) (other than any such financial statements relating solely
to periods prior to the Initial Borrowing Date), the Net Cash Proceeds of all
such Dispositions shall thereafter be applied to prepay the Term Loans pursuant
to Section 2.05(b)(ii) (without giving effect to the reinvestment rights set
forth therein);

(o) other Dispositions which are made on or prior to December 31, 2013 or which
have been committed to on or prior to December 31, 2013, provided that (i) at
the time of such Disposition, no Default or Event of Default shall exist or
would result from such Disposition, (ii) the consideration for any such
Disposition shall be at least 75% cash or Cash Equivalents, (iii) immediately
after giving effect thereto, the Consolidated Net Leverage Ratio determined on a
Pro Forma Basis and in a manner satisfactory to the Administrative Agent and
ArrisOpco as if the Transaction had occurred is not greater than the
Consolidated Net Leverage Ratio in effect immediately prior thereto, (iv) the
corporate credit or family ratings or rating outlook of any Borrower or the
ratings of any Facility shall not have been decreased (and neither Moody’s nor
S&P shall have announced any such ratings are under review), in each case as a
result of such Disposition, and (v) the Net Cash Proceeds of each such
Disposition shall be applied in accordance with Section 2.05(b)(ii)(y);

(p) Dispositions set forth on Schedule 7.05; and

(q) use of cash and Cash Equivalents for transactions not expressly prohibited
hereunder;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(o) shall be for fair market value; provided further that any
determination of fair market value in connection with a Disposition pursuant to
Section 7.05(o) shall be as reasonably determined by the Company.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Company, any
Subsidiaries of the Company that are Guarantors and any other Person that owns a
direct Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

-120-



--------------------------------------------------------------------------------

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) the Company may redeem the Convertible Notes;

(e) the Company may make cashless repurchases of capital stock of the Company
deemed to occur upon the exercise of options, warrants or similar rights solely
to the extent that shares of such capital stock represent a portion of the
exercise price of such options, warrants or similar rights;

(f) the Company may make repurchases of capital stock of the Company deemed to
occur upon the payment by the Company of employee tax liabilities arising from
stock issued pursuant to stock option or other equity-based incentive plans or
other benefit plans approved by the Company’s board of directors (or
substantially equivalent governing body) for management or employees of the
Company and the Subsidiaries;

(g) the Company may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of Holdings;

(h) the Company and each Subsidiary may make Restricted Payments to repurchase,
retire or otherwise acquire the Equity Interests of the Company from directors,
officers, employees or members of management consultants or independent
contractors (or their estate, family members, spouse and/or former spouse) of
the Borrower or any Subsidiary not in excess of $5,000,000 during each fiscal
year of the Company if immediately before and after giving effect to such
Restricted Payments no Default or Event of Default shall exist;

(i) the Company may make Restricted Payments to the Seller in connection with
the Transaction in accordance with the terms of the Acquisition Agreement as in
effect on the Effective Date;

(j) Restricted Payments by the Company and its Subsidiaries not otherwise
permitted under this Section 7.06 in an aggregate amount not to exceed the sum
of (i) $50,000,000 (less the amount of payments made in reliance on clause
(d) of Section 7.14) and (ii) if the Consolidated Net Leverage Ratio determined
on a Pro Forma Basis as of the last day of the fiscal quarter of the Company
most recently ended for which financial statements have been delivered under
Section 6.01 is less than 2.50 to 1.00, the Available ECF Amount, if immediately
before and after giving effect to such Restricted Payments no Default or Event
of Default shall exist; and

(k) other Restricted Payments if immediately before and after giving effect to
such Restricted Payments (i) no Default or Event of Default shall exist and
(ii) the Consolidated Net Leverage Ratio as of the last day of the fiscal
quarter of the Company most recently ended for which financial statements have
been delivered under Section 6.01 would be less than 2.00 to 1.00, determined on
a Pro Forma Basis.

 

-121-



--------------------------------------------------------------------------------

7.07 Change in Nature of Business. Engage in any material line of business other
than the communications technology business, including, but not limited to, the
design, development and sale of communications equipment and software and the
provision of communications services, together with any business substantially
related, ancillary or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company (other than the Company and its Subsidiaries),
whether or not in the ordinary course of business, other than (a) transactions
on fair and reasonable terms substantially as favorable to the Company or such
Subsidiary as would be obtainable by the Company or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
(b) payment of reasonable compensation (including reasonable bonus and other
reasonable incentive arrangements) to officers and employees, (c) reasonable
directors’ fees, (d) Restricted Payments permitted pursuant to Section 7.06,
(e) reimbursement of employee travel and lodging costs and other business
expenses incurred in the ordinary course of business, (f) Investments permitted
by Sections 7.03(b) and 7.03(h); (g) transactions with any Person that is an
Affiliate by reason of the ownership by the Company or any of its Subsidiaries
of Equity Interests of such Person; and (h) Indebtedness permitted by
Section 7.02(e).

7.09 Burdensome Agreements. Enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon
(i) the ability of the Company or any other Loan Party to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Company or any other Subsidiary or to guarantee
Indebtedness of the Company or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by Law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the permitted sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (C) the foregoing shall not apply to restrictions and conditions
imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to exist or be incurred hereunder, (D) clause
(i) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted hereunder if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) the foregoing shall not apply to customary encumbrances or
restrictions in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements, which
restrictions relate solely to the activities of such joint venture or are
otherwise applicable only to the assets that are the subject to such agreement,
(F) clause (i) of the foregoing shall not apply to customary anti-assignment
provisions contained in agreements entered into in the ordinary course of
business; (viii) clause (ii) of the foregoing shall not apply to customary
subordination of subrogation, contribution and similar claims contained in
Guaranties permitted hereunder, (G) clause (i) of the foregoing shall not apply
to cash deposits or other deposits imposed by customers under contracts entered
into in the ordinary course of business, (H) clause (i) of the foregoing shall
not apply to restrictions on the transfer, lease, or license of any property or
asset of any Loan Party in effect on the Effective Date that were entered into
in the ordinary course of business and not in contemplation of this Agreement,
and (I) the foregoing shall not apply to encumbrances or restrictions existing
with respect to any Person or the property or assets of such Person acquired by
the Company or any Subsidiary of the Company in an acquisition permitted
hereunder, provided that such encumbrances and restrictions are not applicable
to any Person or the property or assets of any Person other than such acquired
Person or the property or assets of such acquired Person and were not created in
contemplation of this Agreement.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose in violation of
Regulation T, U or X of the FRB.

 

-122-



--------------------------------------------------------------------------------

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.50 to 1.00.

(b) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
at any time during any period of four fiscal quarters of the Company set forth
below to be greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Net Leverage
Ratio  

June 30, 2013 through September 30, 20131

     4.25 to 1.00   

December 31, 2013 through June 30, 2014

     4.00 to 1.00   

September 30, 2014 through December 31, 2014

     3.75 to 1.00   

March 31, 2015 and each fiscal quarter thereafter

     3.50 to 1.00   

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any manner materially adverse to the interests of the Lenders.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year, except
that any Subsidiary may change its fiscal year to coincide with the fiscal year
of the Company.

7.14 Prepayments, Etc. of Material Junior Debt. Pay, prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Material Junior Debt, except (a) any Permitted Refinancing thereof, (b) the
conversion of such Material Junior Debt to common stock of the Company, (c) any
repayment out of the proceeds of a substantially concurrent issuance of common
stock of the Company, (d) up to $50,000,000 (based on the amount paid) (less the
aggregate amount of Restricted Payments made in reliance on clause (i) of
paragraph (j) of Section 7.06) of such prepayments, redemptions, purchases and
defeasances, (e) if the Consolidated Net Leverage Ratio determined on a Pro
Forma Basis as of the last day of the fiscal quarter of the Company most
recently ended for which financial statements have been delivered under
Section 6.01 is less than 2.50 to 1.00, in an amount not to exceed the Available
ECF Amount and (f) any prepayment, redemption or purchase of such Material
Junior Debt if immediately before and after giving effect thereto no Default or
Event of Default shall exist and the Consolidated Net Leverage Ratio as of the
last day of the fiscal quarter of the Company most recently ended for which
financial statements have been delivered under Section 6.01 would be less than
2.00 to 1.00 determined on a Pro Forma Basis.

 

 

1  If applicable.

 

-123-



--------------------------------------------------------------------------------

7.15 Amendment, Etc. of Related Documents and Material Junior Debt. (a) Cancel
or terminate any Related Document or consent to or accept any cancellation or
termination thereof, (b) amend, modify or change in any manner any term or
condition of any Related Document or give any consent, waiver or approval
thereunder, (c) waive any default under or any breach of any term or condition
of any Related Document, (d) take any other action in connection with any
Related Document that would impair the value of the interest or rights of any
Loan Party thereunder or that would impair the rights or interests of the
Administrative Agent or any Lender or (e) amend or modify any Material Junior
Debt (other than pursuant to a prepayment, redemption, purchase, defeasance or
satisfaction permitted by Section 7.14); in each case under this Section 7.15,
in any manner materially adverse to the interests of the Lenders.

7.16 Sanctions. Permit any Loan or the proceeds of any Loan, directly or
indirectly, (i) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (ii) to fund any activity
or business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (iii) in any other
manner that will result in any violation by any Person (including any Lender,
Arranger, Administrative Agent, L/C Issuer or Swing Line Lender) of any
Sanctions.

7.17 Pre Initial Borrowing Date Covenants. Prior to the Initial Borrowing Date
(a) create, incur, assume or suffer to exist any material Liens or Indebtedness
or (b) make any material Investments, Dispositions or Restricted Payments; in
each case except in the ordinary course of business as reasonably determined by
ArrisOpco. Notwithstanding the foregoing, the Company and its Subsidiaries (and,
prior to the Initial Borrowing Date, ArrisOpco and its Subsidiaries and the
Seller and the Acquired Business) may make Dispositions prior to the Initial
Borrowing Date to the extent permitted by Sections 2.05(b)(ii)(y), 7.05(n) and
7.05(o) as if such Sections were in effect and applicable to such Persons.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default on and after the Initial Borrowing Date (except with respect to
Section 6.01(d) and Section 7.17): (a) Non-Payment. Any Borrower or any other
Loan Party fails to (i) pay when and as required to be paid herein, any amount
of principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the existence of the Company) or 6.16 or of Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof has been given to the Company
by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

-124-



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Loan Party or any Material Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder, Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders or beneficiary or beneficiaries
of such Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or, in the case of Indebtedness which is a
Guarantee, such Guarantee to become payable; provided that the occurrence of any
event or condition the effect of which is to cause, or to permit the holder or
holders or beneficiary or beneficiaries of the Convertible Notes (or the trustee
on behalf of such holder or holders) to cause, with the giving of notice if
required, payment of the Convertible Notes to be demanded or the Convertible
Notes to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) solely as a result of the transactions required by
the Acquisition Agreement shall not be a default under this clause (B); or
(ii) there occurs under any Swap Contract an Early Termination Date (or
substantively equivalent term (as defined in such Swap Contract) resulting from
(A) any event of default under such Swap Contract as to which a Loan Party or
any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event or substantively equivalent term (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined); and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

-125-



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of the Threshold Amount, or (ii) the Company or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person on behalf
of a Loan Party contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any such Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.02 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

-126-



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Loan Parties pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank (or Affiliate thereof) or
Hedge Bank (or Affiliate thereof), as the case may be. Each Cash Management Bank
or Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

 

-127-



--------------------------------------------------------------------------------

8.04 Collection Allocation Mechanism.

(a) On the CAM Exchange Date (i) the Revolving Credit Commitments shall
automatically and without further act be terminated as provided in Section 8.02,
(ii) the Revolving Credit Lenders shall automatically and without further act
(and without regard to the provisions of Section 10.06) be deemed to have
exchanged interests in the Revolving Credit Facilities such that in lieu of the
interest of each Revolving Credit Lender in each Revolving Credit Facility in
which it shall participate as of such date (including such Lender’s interest in
the Specified Obligations of each Loan Party in respect of each such Revolving
Credit Facilities), such Revolving Credit Lender shall hold an interest in each
of the Revolving Credit Facilities (including the Specified Obligations of each
Loan Party in respect of each Revolving Credit Facility and each L/C Reserve
Account established pursuant to clause (c) below), whether or not such Revolving
Credit Lender shall previously have participated therein, equal to such
Revolving Credit Lender’s CAM Percentage thereof and (iii) simultaneously with
the deemed exchange of interests pursuant to clause (ii) above, Specified
Obligations to be received by the Lenders in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, determined using the Spot Rate calculated as of such date, of such
amount and on and after such date all amounts accruing and owed to the Revolving
Credit Lenders in respect of such Specified Obligations shall accrue and be
payable in Dollars at the rate otherwise applicable hereunder; provided, that
such CAM Exchange will not affect the aggregate amount of the Obligations of the
Borrowers to the Revolving Credit Lenders under the Loan Documents. Each
Revolving Credit Lender and each Loan Party hereby consents and agrees to the
CAM Exchange, and each Revolving Credit Lender agrees that the CAM Exchange
shall be binding upon its successors and assigns and any Person that acquires a
participation in its interests in any Revolving Credit Facility. Each Loan Party
and each Revolving Credit Lender agrees from time to time to execute and deliver
to the Administrative Agent all promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests of the Revolving Credit Lenders after giving
effect to the CAM Exchange, and each Revolving Credit Lender agrees to surrender
any promissory notes originally received by it in connection with its Revolving
Credit Loans hereunder to the Administrative Agent against delivery of new
promissory notes evidencing its interests in the Revolving Credit Facilities;
provided, however, that the failure of any Loan Party to execute or deliver or
of any Lender to accept any such promissory note, instrument or document shall
not affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Specified Obligations, and each distribution made by the
Administrative Agent pursuant to any Loan Document in respect of the Specified
Obligations, shall be distributed to the Revolving Credit Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Revolving Credit Lender upon or after the CAM Exchange Date, including by way
of setoff, in respect of a Specified Obligation shall be paid over to the
Administrative Agent for distribution to the Revolving Credit Lenders in
accordance herewith.

(c) In the event that on the CAM Exchange Date, any Letter of Credit shall be
outstanding and undrawn in whole or in part, or there shall be any Unreimbursed
Amounts, each Multicurrency Revolving Credit Lender in respect of Unreimbursed
Amounts with respect to Letters of Credit shall, before giving effect to the CAM
Exchange, promptly pay over to the Administrative Agent, in immediately
available funds and in the currency that such Letters of Credit are denominated,
an amount equal to such Multicurrency Revolving Credit Lender’s Applicable
Percentage (as notified to such

 

-128-



--------------------------------------------------------------------------------

Multicurrency Revolving Credit Lender by the Administrative Agent), of such
Letter of Credit’s undrawn face amount or (to the extent it has not already done
so) such Letter of Credit’s Unreimbursed Amount, as the case may be, together
with interest thereon from the CAM Exchange Date to the date on which such
amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to a Multicurrency Revolving Credit Loan that is a Base
Rate Loan in a principal amount equal to such amount. The Administrative Agent
shall establish a separate account or accounts for each Multicurrency Revolving
Credit Lender (each, an “L/C Reserve Account”) for the amounts received with
respect to each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Multicurrency Revolving Credit
Lender’s L/C Reserve Account such Multicurrency Revolving Credit Lender’s CAM
Percentage of the amounts received from the Revolving Credit Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
L/C Reserve Account, and the amounts deposited in each L/C Reserve Account shall
be held in such L/C Reserve Account until withdrawn as provided in paragraph
(d), (e), (d) or (f) below. The Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the L/C
Reserve Accounts in respect of each Letter of Credit and the amounts on deposit
in respect of each Letter of Credit attributable to each Multicurrency Revolving
Credit Lender’s CAM Percentage. The amounts held in each Multicurrency Revolving
Credit Lender’s L/C Reserve Account shall be held as a reserve against the L/C
Obligations, shall be the property of such Multicurrency Revolving Credit
Lender, shall not constitute Loans to or give rise to any claim of or against
any Loan Party and shall not give rise to any obligation on the part of any
Borrower to pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings are made thereunder, as provided in Section 2.03.

(d) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the L/C Issuer, withdraw from the L/C Reserve Account of each Multicurrency
Revolving Credit Lender any amounts, up to the amount of such Multicurrency
Revolving Credit Lender’s CAM Percentage of such drawing, deposited in respect
of such Letter of Credit and remaining on deposit and deliver such amounts to
the L/C Issuer in satisfaction of the reimbursement obligations of the Lenders
under Section 2.03 (but not of the Borrowers under Section 2.03). In the event
any Multicurrency Revolving Credit Lender shall default on its obligation to pay
over any amount to the Administrative Agent in respect of any Letter of Credit
as provided in this Section 8.04(c), (d), (e) or (f), the L/C Issuer shall, in
the event of a drawing thereunder, have a claim against such Multicurrency
Revolving Credit Lender to the same extent as if such Multicurrency Revolving
Credit Lender had defaulted on its obligations under Section 2.03), but shall
have no claim against any other Multicurrency Revolving Credit Lender in respect
of such defaulted amount, notwithstanding the exchange of interests in the
reimbursement obligations pursuant to Section 8.04(a) or (b). Each other
Multicurrency Revolving Credit Lender shall have a claim against such defaulting
Multicurrency Revolving Credit Lender for any damages sustained by it as a
result of such default, including, in the event such Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.

(e) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the L/C Reserve
Account of each Multicurrency Revolving Credit Lender the amount remaining on
deposit therein in respect of such Letter of Credit and distribute such amount
to such Lender.

(f) With the prior written approval of the Administrative Agent and the L/C
Issuer, any Multicurrency Revolving Credit Lender may withdraw the amount held
in its L/C Reserve Account in respect of the undrawn amount of any Letter of
Credit. Any Multicurrency Revolving Credit Lender making such a withdrawal shall
be unconditionally obligated, in the event there shall subsequently be a drawing
under such Letter of Credit, to pay over to the Administrative Agent, for the
account of the L/C Issuer on demand, its CAM Percentage of such drawing.

 

-129-



--------------------------------------------------------------------------------

(g) Pending the withdrawal by any Multicurrency Revolving Credit Lender of any
amounts from its L/C Reserve Account as contemplated by the above paragraphs,
the Administrative Agent will, at the direction of such Multicurrency Revolving
Credit Lender and subject to such rules as the Administrative Agent may
prescribe for the avoidance of inconvenience, invest such amounts in Cash
Equivalents. Each Multicurrency Revolving Credit Lender that has not withdrawn
the amounts in its L/C Reserve Account as provided in paragraph (f) above shall
have the right, at intervals reasonably specified by the Administrative Agent,
to withdraw the earnings on investments so made by the Administrative Agent with
amounts in its L/C Reserve Account and to retain such earnings for its own
account.

(h) The Borrowers agree that following the implementation of the CAM Exchange,
the Multicurrency Revolving Credit Lenders, to the extent that they are
Participants in any of the Loans or Letters of Credit, shall not be subject to
the limitations of Section 10.06(d).

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party has
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

-130-



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website

 

-131-



--------------------------------------------------------------------------------

posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the

 

-132-



--------------------------------------------------------------------------------

Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

-133-



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

9.10 Collateral and Guarantee Matters. Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), (ii) that is
sold or otherwise disposed of or to be

 

-134-



--------------------------------------------------------------------------------

sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes Excluded Property, (iv) if
approved, authorized or ratified in writing in accordance with Section 10.01; or
(v) to effect any other transaction permitted by this Agreement;

(b) to release any Guarantor from its obligations under the Collateral Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j)

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Collateral Documents pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Collateral Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guarantee and Collateral Agreement or any Collateral by virtue of the provisions
hereof or of any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may

 

-135-



--------------------------------------------------------------------------------

be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.03 as to any Credit Extension
under a particular Facility without the written consent of the Required
Multicurrency Revolving Lenders, the Required U.S. Revolving Lenders, the
Required Term A Lenders or the Required Term B Lenders, as the case may be;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document (other than a mandatory reduction pursuant to
Section 2.06(b)(iii)) without the written consent of each Appropriate Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change (i) Section 8.03 or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Term B Facility, the Required Term B Lenders, (iii) if such Facility is the U.S.
Revolving Credit Facility, the Required U.S. Revolving Lenders or (iv) if such
Facility is the Multicurrency Revolving Credit Facility, the Required
Multicurrency Revolving Lenders;

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,”, “Required U.S. Revolving Lenders,” “Required Multicurrency Revolving
Lenders,” “Required Term A Lenders,” or “Required Term B Lenders” without the
written consent of each Lender under the applicable Facility;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release (i) all or substantially all of the value of the guarantees under
the Guarantee and Collateral Agreement made by the Guarantors or (ii) the
guarantee by the Company without the written consent of each Lender, except to
the extent the release of any Subsidiary from the Guarantee and Collateral
Agreement is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

-136-



--------------------------------------------------------------------------------

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders,
(ii) if such Facility is the Term B Facility, the Required Term B Lenders,
(iii) if such Facility is the U.S. Revolving Credit Facility, the Required U.S.
Revolving Lenders or (iv) if such Facility is the Multicurrency Revolving Credit
Facility, the Required Multicurrency Revolving Facility; or

(j) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Multicurrency Revolving Credit Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Company (i) to add one or more additional revolving credit or term
loan facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

In addition, notwithstanding the foregoing, the Agreement and the other Loan
Documents may be amended as set forth in Section 2.14, Section 2.15 and
Section 2.19.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Company, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

 

-137-



--------------------------------------------------------------------------------

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Company, the Administrative Agent, an L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by electronic transmission shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swingline Lender, an L/C Issuer or
the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

-138-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, the L/C Issuers, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder

 

-139-



--------------------------------------------------------------------------------

preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) an L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Each Borrower waives any rights and defenses that are or may become available to
such Borrower by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of
the California Civil Code. As provided below, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

Each Borrower understands and acknowledges that if the Secured Parties foreclose
judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that the
Borrowers may have to seek reimbursement, contribution, or indemnification from
the Borrowers or others based on any right the Borrowers may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by the Borrowers under this Agreement or the Guarantee and Collateral
Agreement or the other Loan Documents. Each Borrower further understands and
acknowledges that in the absence of this paragraph, such potential impairment or
destruction of such Borrower’s rights, if any, may entitle the Company to assert
a defense to this Agreement, the Guarantee and Collateral Agreement or the other
Loan Documents based on Section 580d of the California Code of Civil Procedure
as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By
executing this Agreement, the Guarantee and Collateral Agreement and the other
Loan Documents, the Borrowers freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that such Borrowers will be
fully liable under this Agreement, the Guarantee and Collateral Agreement and
the other Loan Documents even though the Secured Parties may foreclose, either
by judicial foreclosure or by exercise of power of sale, any deed of trust
securing the Obligations; (ii) agrees that such Borrowers will not assert that
defense in any action or proceeding which the Secured Parties may commence to
enforce this Agreement, the Guaranty and Collateral Agreement or the other Loan
Documents; (iii) acknowledges and agrees that the rights and defenses waived by
such Borrowers in this Agreement, the Guaranty and Collateral Agreement or the
other Loan Documents include any right or defense that such Borrowers may have
or be entitled to assert based upon or arising out of any one or more of §§
580a, 580b, 580d, or 726 of the California Code of Civil Procedure or § 2848 of
the California Civil Code; and (iv) acknowledges and agrees that the Secured
Parties are relying on this waiver in creating the Obligations, and that this
waiver is a material part of the consideration which the Secured Parties are
receiving for creating the Obligations.

 

-140-



--------------------------------------------------------------------------------

Each Borrower waives all rights and defenses that such Borrower may have because
any of the Obligations is secured by real property. This means, among other
things: (i) the Secured Parties may collect from the Borrowers without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties; and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties: (A) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) the Secured Parties may collect from the Borrowers even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
right the Borrowers may have to collect from the Loan Parties. This is an
unconditional and irrevocable waiver of any rights and defenses the Borrowers
may have because any of the Obligations is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon § 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

Each Borrower waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

The foregoing waivers and the provisions hereinafter set forth in this Agreement
which pertain to California law are included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Agreement, the
Guarantee and Collateral Agreement, the other Loan Documents or the Obligations.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Company
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer, and shall pay all fees and time charges for
attorneys, including those who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance

 

-141-



--------------------------------------------------------------------------------

by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials at, on, under or emanating
from any property owned, leased or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party or any of the Company’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), an L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the

 

-142-



--------------------------------------------------------------------------------

gross negligence or willful misconduct of such Indemnitee or from a material
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, each
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Company nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

 

-143-



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of any Revolving Credit Facility, or $1,000.000, in the case of any
assignment in respect of any Term Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and provided, further, that the Company’s
consent shall not be required during the primary syndication of Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Multicurrency Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

-144-



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person; provided that notwithstanding the
foregoing, assignments of Term Loans may be made to the Company if (a) no
Default or Event of Default is continuing or would result therefrom; (b) the
Company is in compliance on a Pro Forma Basis with Section 7.11 after giving
effect to such assignments; (c) such assignment is made pursuant to a modified
dutch auction conducted by the Company (pursuant to procedures set forth on
Exhibit N hereto or as otherwise may be agreed upon by the Company and the
Administrative Agent) (each, an “Auction”) open to all Term Lenders under the
applicable Facility on a pro rata basis; (d) the Company shall deliver to the
Administrative Agent a certificate of an Responsible Officer stating that, as of
the launch date of the related dutch auction and the effective date of any such
assignment, it is not in possession of any information regarding the Company or
its Subsidiaries, or their assets, the Loan Parties’ ability to perform the
Obligations or any other matter that may be material to a decision by any Term
Lender to participate in any auction or repurchase any such Term Loans that has
not previously been disclosed to the Administrative Agent and the non-Public
Lenders; (e) any such Term Loans shall be automatically and permanently
cancelled immediately upon acquisition thereof by Company or any of its
Subsidiaries for all purposes of the Loan Documents (and the Administrative
Agent is authorized to make appropriate entries in the Register to reflect such
cancellation); and (f) the Company and its Subsidiaries do not use the proceeds
of any Revolving Credit Facility to acquire such Term Loans. It is understood
and agreed that any such assignment of Term Loans to the Company shall not be
deemed a repayment of Term Loans (and shall, therefore, not be deducted) for
purposes of any mandatory prepayment under Section 2.05(b)(i).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering

 

-145-



--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.06(d).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to subsection (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

-146-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

-147-



--------------------------------------------------------------------------------

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Multicurrency Revolving Credit Commitment and
Multicurrency Revolving Credit Loans pursuant to Section 10.06(b), Bank of
America may, (i) upon 30 days’ notice to the Company and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15 or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any of the Borrowers and their
respective obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.

 

-148-



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Company or any other Loan Party against any and all of the obligations of the
Company or such Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender or L/C Issuer, irrespective of whether or not
such Lender or L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Company or such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

-149-



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective against each party hereto
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof in accordance with
Section 4.01 that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an originally executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

-150-



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or the applicable Designated Borrower (in the case of all other
amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply

10.14 Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(a) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING TO ENFORCE ANY
AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE COLLATERAL DOCUMENTS OR
AGAINST ANY COLLATERAL OR OTHER PROPERTY OF ANY LOAN PARTY IN ANY OTHER FORUM IN
WHICH JURISDICTION CAN BE ESTABLISHED.

 

-151-



--------------------------------------------------------------------------------

(b) WAIVER OF VENUE. EACH OF THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Company and its Affiliates,
on the one hand, and the Administrative Agent, the Arrangers and the Lenders, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrowers or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers, the
Lenders, and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent, the Arrangers
nor any Lender has any obligation to disclose any of such interests to the
Borrowers or their respective Affiliates. To the fullest extent permitted by
law, each Borrower hereby waives and releases any claims that it may have
against the Administrative Agent, the Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

-152-



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the PATRIOT Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOTAct.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20 California Judicial Reference Provision. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Company shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

 

-153-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ARRIS ENTERPRISES I, INC. By:     Name: Title: ARRIS GROUP, INC. By:     Name:
Title: ARRIS ENTERPRISES II, INC. By:     Name: Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:     Name: Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer

and Swing Line Lender

By:    

Name:

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

  , as a Lender   By:     Name:   Title:   If a second signature is necessary:  
By:     Name:   Title:  

 

Signature Page to Credit Agreement